Exhibit 10.3

SELLER TRANSFER AGREEMENT

THIS AGREEMENT is made as of April 2, 2007, between CBRE Realty Finance Holdings
III, LLC (“CBRE RFH III”) and CBRE Realty Finance Holdings IV, LLC (“CBRE RFH
IV”) each a limited liability company organized under the laws of the State of
Delaware (each, a “Seller” and collectively, the “Sellers”), and CBRE Realty
Finance CDO 2007-1, Ltd., a Cayman Islands exempted company with limited
liability (the “Issuer”).

WITNESSETH

WHEREAS, each Seller intends to sell certain Whole Loans and/or senior or pari
passu participation interests in commercial mortgage loans (each, a “Mortgage
Loan Interest”), B Notes, subordinate commercial mortgage loans and subordinate
participation interests in commercial mortgage loans (each, a “Subordinate
Mortgage Loan Interest”), mezzanine loans and participations in mezzanine loans
(each, a “Mezzanine Loan Interest”), commercial mortgage backed securities
(“CMBS Securities”), and real estate CDO securities (each, a “CRE CDO Security”)
to the Issuer (collectively, the “Initial Collateral Interests”);

WHEREAS, subject to the terms and conditions hereof, each Seller has the option
to sell certain additional collateral interests, which may include Mortgage Loan
Interests, Subordinate Mortgage Loan Interests, Mezzanine Loan Interests, CMBS
Securities, CRE CDO Securities, Rake Bonds, REIT Debt Securities, Real Estate
Related Bank Loans, Synthetic Assets, and credit tenant lease loans (each, a
“Credit Tenant Lease Loan”), (the “Additional Collateral Interests” and together
with the Initial Collateral Interests, the “Collateral Interests”) owned by it
to the Issuer and the Issuer intends to purchase the Additional Collateral
Interests, and all payments and collections thereon after the related Subsequent
Seller Transfer Date (as defined herein) and on or before the end of the
Reinvestment Period from the applicable Seller;

WHEREAS, the Issuer intends to pledge such Collateral Interests, together with
all payments and collections thereon and certain other collateral, to the
Trustee under an Indenture, dated as of April 2, 2007 (the “Indenture”), among
the Issuer, CBRE Realty Finance CDO 2007-1, LLC, as co-issuer (the “Co-Issuer”
and together with the Issuer, the “Co-Issuers”) and LaSalle Bank National
Association, as trustee (together with any successor under the Indenture, the
“Trustee”), collateral administrator and securities intermediary, to secure the
payment of certain obligations of the Issuer specified therein (the “Secured
Obligations”) (capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the Indenture);

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1. Purchase and Sale of the Collateral Interests.

(a) Subject to and upon the terms and conditions set forth in this Agreement,
each Seller hereby sells and assigns to the Issuer, without recourse (except as
provided herein), and the Issuer hereby purchases and accepts, in each case, as
of April 2, 2007 (the “Closing Date”), all of the related Seller’s right, title
and interest in and to each of the applicable Initial Collateral Interests set
forth in Schedule I hereto, each related



--------------------------------------------------------------------------------

Underlying Instrument to which such Initial Collateral Interests are subject or
that imposes any rights or obligations upon the holder of such Collateral
Interests and all amounts received or receivable with respect thereto, whether
now existing or hereafter acquired, on and after April 2, 2007 and all proceeds
of the foregoing; provided, however, each Seller retains, with respect to the
Collateral Interests, and any such sale shall not convey the right to receive
any exit fees, late fees, transfer or assignment and assumption fees, prepayment
premiums, extension fees, commitment fees, modification fees or similar types of
fees paid in connection with the commercial mortgage loans comprising or
underlying the Collateral Interests (the “Retained Rights”). The transfer to the
Issuer of the Initial Collateral Interests identified on Schedule I attached
hereto shall be absolute and is intended by each Seller and the Issuer to
constitute and to be treated as an absolute sale of the Initial Collateral
Interests by the related Seller to the Issuer, conveying good title free and
clear of any liens, claims, encumbrances or rights of others from the related
Seller to the Issuer and that the Initial Collateral Interests shall not be part
of the related Seller’s estate in the event of the insolvency or bankruptcy of
such Seller.

(b) In connection with such sale, the Issuer shall pay to the Sellers on the
Closing Date, the aggregate purchase price in U.S. dollars equal to
$734,498,546.43 (the “Purchase Price”).

(c) The sale and assignment of the Initial Collateral Interests set forth in
Schedule I shall be made on or prior to the Closing Date at the time and in the
manner agreed upon by the parties. All distributions, including interest, on the
Initial Collateral Interests paid on or before the Closing Date shall belong to
the related Seller. Upon receipt of evidence of delivery or transfer of the
Initial Collateral Interests to the Issuer or its assignee, the Issuer shall pay
the Purchase Price to the Sellers on the Closing Date, in the manner agreed upon
by such Seller and the Issuer. The Issuer hereby directs each of the Sellers to
execute and deliver any and all documents evidencing the delivery or transfer of
the Initial Collateral Interests to the Issuer, as assignee of the Issuer.

(d) From time to time, during the period commencing on the Closing Date and
ending on the last day of the Reinvestment Period, any Seller may present
Additional Collateral Interests to the Issuer for purchase hereunder. If the
conditions set forth in Section 2 below are satisfied with respect to the
Additional Collateral Interests, the Issuer may purchase and the related Seller
shall sell and assign without recourse, to the Issuer, but subject to the other
terms and provisions of this Agreement, all of the right, title and interest of
the related Seller in and to (i) the Additional Collateral Interests on the
schedule attached to the related subsequent transfer instrument (a “Subsequent
Transfer Instrument”), which Subsequent Transfer Instrument shall be in the form
of Exhibit A attached hereto and delivered by the related Seller on the date of
such sale (each, a “Subsequent Seller Transfer Date”), and (ii) all amounts
received or receivable on the Additional Collateral Interests, whether now
existing or hereafter acquired, after the related Subsequent Seller Transfer
Date. The purchase price with respect to each Additional Collateral Interest
(the “Additional Collateral Interests Purchase Price”) shall be set forth in the
related Subsequent Transfer Instrument. The sale to the Issuer of the Additional
Collateral Interests identified on the schedule attached to the related

 

-2-



--------------------------------------------------------------------------------

Subsequent Transfer Instrument shall be absolute and is intended by the
applicable Seller and the Issuer to constitute and to be treated as an absolute
sale of the Additional Collateral Interests by such Seller to the Issuer,
conveying good title free and clear of any liens, claims, encumbrances or rights
of others from such Seller to the Issuer and that the Additional Collateral
Interests shall not be part of the related Seller’s estate in the event of the
insolvency or bankruptcy of such Seller. Each schedule of Additional Collateral
Interests to a Subsequent Transfer Instrument shall be marked as Schedule A to
this Agreement and is hereby incorporated and made a part of this Agreement.

(e) The applicable Seller shall transfer and assign to the Issuer the Additional
Collateral Interests and the Issuer shall pay the Additional Collateral
Interests Purchase Price after such Seller has delivered to the Issuer a duly
executed Subsequent Transfer Instrument, which shall include a schedule listing
the Additional Collateral Interests, all of which shall satisfy the conditions
set forth in Section 12.2 of the Indenture.

(f) Each Seller shall, as applicable, on or prior to the Closing Date with
respect to the Initial Collateral Interests, and on or prior to the related
Subsequent Seller Transfer Date, in the case of each Additional Collateral
Interest, deliver or cause to be delivered to the Issuer, a Collateral Interest
Schedule and each of the following documents (the “Collateral Interest
Documents”) with respect to each Collateral Interest: the Collateral File.

2. Conditions. The obligations of the parties with respect to the Collateral
Interests under this Agreement are subject to the following conditions:

(a) the representations and warranties contained in herein shall be true and
correct as of the date hereof and as of the Closing Date, with respect to the
Initial Collateral Interests and each Subsequent Seller Transfer Date with
respect to the related Additional Collateral Interests, as applicable; and

(b) on the Closing Date and on each Subsequent Seller Transfer Date, counsel for
the Issuer shall have been furnished with all such documents, certificates and
opinions as they may reasonably request in order to evidence the accuracy and
completeness of any of the representations, warranties, covenants or statements
of each Seller, the performance of any of the obligations of each Seller
hereunder or the fulfillment of any of the conditions herein contained.

(c) with respect to the Additional Collateral Interests sold on such Subsequent
Seller Transfer Date, such Additional Collateral Interests collectively and
individually (as applicable), after giving effect to the Grant of such
securities to the Issuer, satisfy the Eligibility Criteria (and, if applicable,
the Reinvestment Criteria).

3. Representations and Warranties of Sellers. Each of the Sellers hereby
represents, warrants and covenants to the Issuer, its successors and assigns as
of the Closing Date and as of each Subsequent Seller Transfer Date, that:

(a) (i) It is duly organized and validly existing as an entity in good standing
under the laws of the jurisdiction in which it is chartered or organized and
(ii) it has the full power and authority to transfer and assign certain
Collateral Interests to the Issuer and to execute, deliver, and perform its
obligations under this Agreement.

 

-3-



--------------------------------------------------------------------------------

(b) This Agreement has been duly authorized by all necessary limited liability
company action, has been duly executed and delivered by one or more duly
authorized officers of its managing member and is the valid and binding
agreement of such Seller enforceable against such Seller in accordance with its
terms subject, as to enforcement, (a) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to such Seller and (b) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

(c) (i) It has either (x) not pledged, encumbered, assigned, transferred,
conveyed, disposed of or terminated, in whole or in part, any of its right,
title and interest in and to the Collateral Interests, or (y) caused the release
of any pledge or encumbrance of its right, title and interest in any of the
Collateral Interests and, in either case, (A) on the Closing Date, such Seller
is the sole owner of the applicable Collateral Interests that are identified in
Schedule I or (B) on such Subsequent Seller Transfer Date, such Seller is the
sole owner of the Collateral Interests being sold on such Subsequent Seller
Transfer Date, as applicable, and has good and marketable title thereto, free
and clear of any pledges, liens, security interests, claims, charges, or other
encumbrances, and has the full right and authority to sell the Collateral
Interests, and upon the delivery or transfer of such Collateral Interests to the
Issuer as contemplated herein, the Issuer will receive good and marketable title
to such Collateral Interests, free and clear of any pledges, liens, security
interests, claims, charges, or other encumbrances, (ii) none of the execution,
delivery or performance by such Seller of this Agreement shall (a) conflict
with, result in any breach of or constitute a default (or an event which, with
the giving of notice or passage of time, or both, would constitute a default)
under, any term or provision of the organizational documents of such Seller or
any material indenture, agreement or other material instrument to which such
Seller is a party or by which such Seller is bound or (b) violate (and such
Seller is not in violation of) any provision of any law, rule, regulation,
order, decree or determination applicable to such Seller of any regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over such Seller or its respective properties, (iii) no registration with,
consent or approval of, or other action by, any federal, state or other
governmental agency, authority, administrative or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, or any other Person, other than
those registrations, consents, approvals or actions obtained or completed prior
to the Closing Date or such Subsequent Seller Transfer Date, as applicable, is
required in connection with the execution, delivery and performance of this
Agreement by it and the consummation by it of the sale of the Collateral
Interests and (iv) no proceedings are pending or, to its knowledge, threatened
against it before any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, which, in the case of any matter specified in clauses (ii) through
(iv), singly or in the aggregate, could materially and adversely affect any
action taken or to be taken by such Seller under this Agreement.

 

-4-



--------------------------------------------------------------------------------

(d) The applicable Seller has accounted for the sale of each Collateral Interest
hereunder, in its books and financial statements, as sales, consistent with
United States generally accepted accounting principles.

(e) It is currently solvent and able to pay its debts as they become due.

(f) To the extent that such Seller is the Seller of any Related Future Advance
Loans and retains the right to make any future funding advance or future
payment, such Seller will fund all future advances due under any Underlying
Instrument in accordance with the terms thereof and will otherwise comply with
all its obligations under the applicable Underlying Instrument with respect to
the such future funding obligation. Such Seller agrees to indemnify and hold
harmless the Issuer and its successors and assigns against any losses, claims,
damages, costs, expenses (including the fees and disbursements of outside
counsel retained by any such person) or liabilities in connection with, arising
out of, or as a result of any of the Seller’s acts or omissions and/or future
advances, including without limitation the failure to fund any future advance,
including any fees, costs, expenses and disbursements in connection with the
funding of future advances (whether or not any such future advance is actually
made) (such amounts collectively, “Damages”); provided, that the Sellers shall
have no obligation under this representation with respect to Damages accruing
after the date of such transfer of the future funding obligation if the
obligation to make any such future advance has been transferred to an approved
future advance transferee satisfying the criteria set forth in the Indenture.

(g) All original executed copies of each writing constituting an “instrument”
(within the meaning of the applicable Uniform Commercial Code, as amended from
time to time) that constitute or evidence the Collateral Interests have been
delivered to the Trustee on behalf of Issuer.

(h) None of the “instruments” (within the meaning of the applicable Uniform
Commercial Code, as amended from time to time) that constitute or evidence the
Collateral Interests have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee on
behalf of the Issuer.

(i) Sellers have received all consents and approvals required by the terms of
the Initial Collateral Interests to transfer to Trustee, on behalf of the
Issuer, its interests and rights in the Initial Collateral Interests hereunder.

(j) As of the Closing Date, the CBRE REIT Parent will qualify as a real estate
investment trust (a “REIT”) for federal income tax purposes and the Co-Issuer
will qualify as a “qualified REIT subsidiary” (within the meaning of
Section 856(i)(2) of the Code) of the Seller for federal income tax purposes.

(k) The Initial Collateral Interests, and with respect to the Additional
Collateral Interests, as of the time it is purchased or entered into or
irrevocably committed to be purchased (and not sold), satisfy the Eligibility
Criteria.

 

-5-



--------------------------------------------------------------------------------

4. Representations and Warranties of each Seller in respect of the Collateral
Interests. Each Seller hereby represents, warrants and covenants to the Issuer,
its successors and assigns, as of the Closing Date (or as of such other date
specifically provided in the particular representation or warranty) with respect
to the Initial Collateral Interests transferred by it and as of each Subsequent
Seller Transfer Date (or as of such other date specifically provided in the
particular representation or warranty) with respect to any Additional Collateral
Interest transferred by it on such date (subject to the exceptions set forth on
the related Subsequent Transfer Instrument), that each of the representations,
warranties and covenants set forth in Schedule II, as applicable, is true and
correct on such date.

5. Representations and Warranties of the Issuer. As of the Closing Date and as
of each Subsequent Seller Transfer Date, the Issuer hereby represents, warrants
and covenants to each Seller and its respective successors and assigns, that:

(a) (i) It is duly organized and validly existing as an entity in good standing
under the laws of the jurisdiction in which it is chartered or organized and
(ii) it has the requisite corporate power and authority to enter into and
perform this Agreement.

(b) This Agreement has been duly authorized by all necessary corporate action,
has been duly executed and delivered by one or more duly authorized officers and
is the valid and binding agreement of the Issuer enforceable against the Issuer
in accordance with its terms subject, as to enforcement, (a) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Issuer and (b) to
general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).

6. Obligation Upon Breach of Representation and Warranty or Document Defect.
Upon the discovery by any Seller, the Issuer or the Trustee of a breach of any
of the representations and warranties set forth in Sections 3(c), 3(h), 3(k) and
Section 4 or of the failure of any Seller to deliver any of the Collateral
Interest Documents, in each case, that materially and adversely affects the
value of the related Collateral Interest (such breach or failure, a “Material
Breach”), the person discovering such Material Breach shall give prompt written
notice to the Issuer, the Trustee and each Seller, as applicable. Within ninety
(90) days, the earlier of its discovery or its receipt of such notice of any
such Material Breach, the applicable Seller shall cause such breach to be cured
in all material respects or shall deliver the related Collateral Interest
Documents, as applicable, or, if the applicable Seller is unable to cure such
breach or deliver such documents, such Seller shall (a) repurchase the related
Collateral Interest (the “Defective Collateral Interest”) at a purchase price
equal to the sum of the following (in each case, without duplication) as of the
date of such repurchase: (i) the outstanding principal amount thereof, plus
(ii) accrued and unpaid interest on such Collateral Interest, plus (iii) any
unreimbursed advances, plus (iv) accrued and unpaid interest on advances on the
Collateral Interest, plus (v) any reasonable costs and expenses (including, but
not limited to, the cost of any enforcement action, incurred by the Issuer or
the Trustee in connection with any such purchase by a seller) or (b) substitute
the Defective Collateral Interest with a Replacement Collateral Interest that
has a principal balance equal to the principal balance of the Defective
Collateral Interest provided, that if any such Material Breach is capable of
being cured in all material

 

-6-



--------------------------------------------------------------------------------

respects but not within the initial 90-day period and the Seller has commenced
and is diligently proceeding with the cure of such Material Breach, then the
Seller shall have such additional 90-day period to complete such cure or,
failing such, to repurchase or substitute the affected Collateral Interest; and
provided, further, that, in the case of a Material Breach caused by the failure
to deliver any of the Collateral Interest Documents, if any such Material Breach
is still not cured in all material respects after the initial 90-day period and
any such additional 90-day period solely due to the failure of the Seller to
have received a recorded document, then the Seller shall be entitled to continue
to defer its cure and repurchase obligations in respect of such Material Breach
so long as the Seller certifies to the Trustee every 30 days thereafter that
such Material Breach is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure or repurchase may continue beyond the second anniversary of the
Closing Date. A “Replacement Collateral Interest” is a Mortgage Loan Interest, a
Subordinate Mortgage Interest, Mezzanine Loan Interest, CMBS Security, CRE CDO
Security, Credit Tenant Lease Loan, Rake Bond, REIT Debt Security, Real Estate
Related Bank Loan or Synthetic Asset that either (i) meets the Eligibility
Criteria, the Ramp-Up Criteria and the Reinvestment Criteria, as applicable or
(ii) if the Secured Obligations are then rated, the Trustee receives written
confirmation from each Rating Agency then rating the Secured Obligations that
such Replacement Collateral Interest will not result in the qualification,
downgrade or withdrawal of any such rating. The applicable Seller shall
reimburse the Issuer and the Trustee for all necessary and reasonable costs and
expenses, including the costs and expenses of enforcement with respect to such
Defective Collateral Interest, and any applicable transfer taxes incurred in
connection with such substitution or repurchase. Such repurchase, cure or
substitution obligation by the Seller shall be the Issuer’s sole remedy for any
Material Breach with respect to any Collateral Interest sold to the Issuer by
the Seller. In the event a Seller fails to fulfill its obligations in this
Section 6, the Responsible Party shall fulfill the obligations of such seller.
None of the other Sellers shall be liable for the obligations of such Seller in
this Section. The “Responsible Party” is CBRE Realty Finance Holdings, LLC.

7. Non-Recourse.

(a) Notwithstanding anything to the contrary contained herein, no recourse shall
be had, whether by levy or execution or otherwise, for the payment of the
principal of or interest or premium (if any) on the Collateral Interests, or for
any claim based on payments due thereon, against any Seller or any of its
respective stockholders, members, officers, agents or employees or successors
and assigns of any of the foregoing, under any rule of law, statute or
constitution, or by the enforcement of any assessment or penalty, or otherwise,
nor shall any of such persons be personally liable for any such amounts or
claims, or liable for any defenses or any judgment based thereon or with respect
thereto; provided, that the foregoing shall not (i) constitute a waiver of any
rights of the Issuer or its assignees against any Seller for breach of any
representations, warranties or covenants contained herein, or (ii) be taken to
prevent recourse by the Issuer to, and the enforcement of its rights against,
the Collateral Interests or any obligor thereunder.

(b) No recourse under any obligation, covenant or agreement of the Issuer
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director or employee of the Issuer or successors and assigns of any of
the foregoing, by the enforcement

 

-7-



--------------------------------------------------------------------------------

of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of the Issuer, and that no personal
liability whatever shall attach to or be incurred by the incorporators,
stockholders, officers, directors or employees of the Issuer, or any of them
under or by reason of any of the obligations, covenants or agreements of the
Issuer contained in this Agreement, or implied therefrom, and that any and all
personal liability for breaches by the Issuer of any such obligations, covenants
or agreements either at common law or at equity, or by statute or constitution,
of every such incorporator, stockholder, officer, director or employee is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement, provided however, that nothing in this Section 7(b) shall
relieve any of the foregoing persons or entities from any liability arising from
his, her or its willful misconduct or intentional misrepresentation.

(c) None of the following Persons shall be personally liable for any amounts
payable, or performance due, under this Agreement: (i) any agent, partner,
beneficiary, shareholder, member, officer, director or employee of the Issuer or
of any Affiliate of the Issuer, (ii) any agent, partner, beneficiary,
shareholder, member, policyholder, officer, director, employee of any Person
described in the preceding clause (i) or (iii) any successor or assign of any
Person described in either of the preceding clauses (i) and (ii).

(d) Notwithstanding any other provisions of this Agreement, the obligations of
the Issuer hereunder from and after the Closing Date shall be limited to the
funds available therefor under the Indenture, and, following realization of the
Collateral Interests and application thereof in accordance with the Indenture,
all obligations of and all claims against the Issuer hereunder or arising in
connection herewith shall be extinguished and shall not thereafter revive.

(e) Notwithstanding any other provision of this Agreement, the Sellers, may not,
prior to the date which is one year and one day (or, if longer, the then
applicable preference period) after the payment in full of all Notes, institute
against, or join any other Person in instituting against, the Issuer or the
Co-Issuer any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, or other proceedings under federal, state, Cayman
Islands or other bankruptcy or similar laws or any jurisdiction. Nothing in this
Section shall preclude, or be deemed to stop, the Sellers (i) from taking any
action prior to the expiration of the aforementioned preference period in
(A) any case or proceeding voluntarily filed or commenced by the Issuer or the
Co-Issuer or (B) any involuntary insolvency proceeding filed or commenced by a
Person other than the Seller or (ii) from commencing against the Issuer or the
Co-Issuer any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

(e) The provisions of this Section 7 shall survive the termination of this
Agreement for any reason whatsoever.

8. Nonconsolidation.

(a) Each Seller shall maintain corporate records and books of account separate
from those of the Issuer.

 

-8-



--------------------------------------------------------------------------------

(b) The resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by
each Seller, as applicable, as official records.

(c) None of the Sellers, individually or collectively, shall hold itself out as
being liable for any indebtedness of the Issuer.

(d) Each Seller shall keep its assets and its liabilities wholly separate from
those of the Issuer except to the extent required to be included in consolidated
financial statements and tax returns.

(e) The Sellers, acting individually or collectively, shall not mislead third
parties by conducting or appearing to conduct business on behalf of the Issuer
or expressly or impliedly representing or suggesting that any Seller is liable
or responsible for any indebtedness of the Issuer or that the assets of any of
the Sellers are available to pay the creditors of the Issuer.

9. Change of Name, Etc. None of the Sellers shall change its respective name,
identity or structure (including a merger) or the location of its state of
organization or any other change which could render any UCC financing statement
filed in connection with this Agreement, to become “seriously misleading” under
the UCC, unless at least twenty (20) days prior to the effective date of any
such change the applicable Seller delivers to the Issuer such documents,
instruments or agreements, executed by the applicable Seller as are necessary to
reflect such change and to continue the perfection of the Issuer’s ownership
interests or security interests in the Collateral Interests.

10. Amendments. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except upon (i) the execution and delivery of a
written agreement by the parties hereto and (ii) receipt by the Trustee of
written confirmation from each Rating Agency then rating the Notes that such
amendment will not result in the qualification, downgrade or withdrawal of any
such rating.

11. Communications. Except as may be otherwise agreed between the parties, all
communications hereunder shall be made in writing to the relevant party, by
personal delivery or by courier or first-class registered mail, or the closest
local equivalent thereto, or by facsimile transmission confirmed by personal
delivery or by courier or first-class registered mail as follows:

 

To the Sellers:    CBRE Realty Finance Holdings III, LLC    185 Asylum Street   
City Place 1, 37th Floor    Hartford, CT 06103    Attention: Ann Marie O’Rourke
   Fax No. (860) 275-6225    CBRE Realty Finance Holdings IV, LLC    185 Asylum
Street

 

-9-



--------------------------------------------------------------------------------

     City Place 1, 37th Floor    Hartford, CT 06103    Attention: Ann Marie
O’Rourke    Fax No. (860) 275-6225 To the Issuer:    CBRE Realty Finance CDO
2007-1, LLC    185 Asylum Street    City Place 1, 37th Floor    Hartford, CT
06103    Attention: Ann Marie O’Rourke    Fax No. (860) 275-6225

or to such other address, telephone number or facsimile number as any such party
may notify to the others in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.

12. Governing Law and Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflicts of law provisions
thereof.

(b) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
Appellate Court from any thereof, in any action, suit or proceeding brought
against it or in connection with this Agreement or the transaction contemplated
hereunder or for recognition or enforcement of any judgment in any such action,
suit or proceeding, and the parties hereto hereby irrevocably and
unconditionally agree that all claims in respect of any such action or
proceeding may be heard or determined in such New York State court or, to the
extent permitted by law, in such federal court. The parties hereto agree that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. To the extent permitted by applicable law, the parties
hereto hereby waive and agree not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such courts, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the subject matter thereof may not be
litigated in or by such courts.

(c) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

 

-10-



--------------------------------------------------------------------------------

13. Costs. Each Seller shall pay all expenses that are incidental to the
performance of its obligations under this Agreement.

14. Characterization.

(a) It is the express intent of the parties hereto that the conveyance of the
Collateral Interests by each Seller to the Issuer contemplated by this Agreement
be, and be treated for all purposes as, a sale by the related Seller of the
related Collateral Interests. It is, further, not the intention of the parties
that such conveyance be deemed a pledge by the applicable Seller of the rights,
titles and interests in and to such Collateral Interests conveyed to secure a
debt or other obligation of such Seller. However, in the event that,
notwithstanding the intent of the parties, such rights, title and interest in
and to the Collateral Interests intended to be conveyed by such Seller are held
to continue to be property of such Seller, then (a) this Agreement shall also be
deemed to be a security agreement under applicable law; (b) the conveyance of
such Collateral Interests provided for herein shall be deemed to be a grant by
the applicable Seller to the Issuer of a first priority security interest in the
rights, title and interest in and to such Collateral Interests intended to be
conveyed by such Seller, all amounts payable to the holders of such Collateral
Interests in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property; (c) the possession by the Issuer of the Collateral
Interests and such other items of property as constitute instruments, money,
negotiable documents, chattel paper or investment property shall be deemed to be
“possession” by the secured party and “control” for purposes of perfecting the
security interest pursuant to the Uniform Commercial Code as in effect in any
applicable jurisdiction (including but not limited to Sections 9-313 and 9-106
thereof); and (d) notifications to Persons holding such property, and
acknowledgments, receipts or confirmations from Persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the Issuer
or any successor thereto for the purpose of perfecting such security interest
under applicable law. Any assignment of the rights, titles and interests of the
Issuer in and to the Collateral Interests pursuant to any provision of the
Indenture shall also be deemed to be an assignment of any related security
interests created hereby.

(b) On or prior to the Closing Date, with respect to the Initial Collateral
Interests purchased on the Closing Date, and on or prior to the applicable
Subsequent Seller Transfer Date, with respect to the Additional Collateral
Interests, each Seller shall mark its records, as applicable, to reflect that
the Collateral Interests have been sold in accordance with this Agreement. In
addition, each Seller agrees that from time to time, at its expense, it shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the Issuer may reasonably request in order to perfect,
protect or more fully evidence the purchases hereunder, or to enable the Issuer
to exercise or enforce any of its rights with respect to the Collateral
Interests.

(c) Each Seller hereby authorizes the Issuer or its assignee or designee to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Collateral Interests now
existing or hereafter arising in the name of the applicable Seller as debtor and
to notify the issuers of the Collateral Interests of the sale of the Collateral
Interests.

 

-11-



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

16. Notice and Acknowledgement of Assignment. The Seller hereby consents to, and
hereby confirms and agrees that the Issuer may assign its rights, title and
interest in (but not its obligations under) this Agreement to the Trustee
pursuant to the Indenture for the benefit of the Noteholders; and the Seller by
its signature below agrees to, and acknowledges, that such assignment has been
made. The parties hereto acknowledge that the Trustee is an express third party
beneficiary hereof entitled to enforce any rights hereunder as if it were
actually a party. The Issuer hereby gives notice to the Seller that the Issuer
has granted and assigned, pursuant to the Indenture, to the Trustee all of the
Issuer’s right, title and interest in and to the Collateral Interests and this
Agreement. The Seller hereby acknowledges that upon receipt of this notice,
(i) it has directed that all payments under or arising from the Collateral
Interests on and after the related granting date should be made to the
Collection Account or, if otherwise specified by written notice from the Trustee
from time to time, to the Trustee or to its order, (ii) all remedies provided
for in this Agreement or available at law or in equity are exercisable by the
Trustee, (iii) all rights to compel performance by the Seller are exercisable by
the Trustee and (iv) all rights, interests and benefits whatsoever accruing to
or for the benefit of the Issuer arising from this Agreement belong to the
Trustee. By its execution of this Agreement, the Seller hereby acknowledges
receipt of this notice and confirms that it has not received notice of any
previous assignments or changes of or over any of the rights, interests and
benefits referred to in the foregoing notice. The Seller further confirms that
no amendment, waiver, release or termination of any such rights, interests and
benefits shall be effective without the prior written consent of the Trustee.

17. REIT Status. CBRE Realty Finance, Inc. hereby covenants, that at all times
hereafter (1) it will qualify as a REIT for federal income tax purposes and the
Issuer will qualify as a “qualified REIT subsidiary” (within the meaning of
Section 856(i)(2) of the Code) of CBRE Realty Finance, Inc. for federal income
tax purposes or (2) based on an opinion of counsel, the Issuer will be treated
as a “qualified REIT subsidiary” (within the meaning of Section 856(i)(2) of the
Code) of a REIT other than CBRE Realty Finance, Inc., or (3) based on an opinion
of counsel, the Issuer will be treated as a foreign corporation that will not be
treated as engaged in a trade or business in the United State for U.S. federal
income tax purposes.

[Signature page follows.]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

 

CBRE REALTY FINANCE HOLDINGS III, LLC By:  

/s/    Keith Gollenberg

Name:    Keith Gollenberg Title:    Executive MD CBRE REALTY FINANCE HOLDINGS
IV, LLC By:  

/s/    Keith Gollenberg

Name:    Keith Gollenberg Title:    Executive MD CBRE REALTY FINANCE CDO 2007-1,
LTD. By:  

/s/    Keith Gollenberg

Name:    Keith Gollenberg Title:    Authorized Signatory

 

CONFIRMED AND ACCEPTED as to Section 17,

as of the date first above written:

CBRE REALTY FINANCE, INC.

By:

 

/s/    Keith Gollenberg

Name:

 

 Keith Gollenberg

Title:

 

 CEO and President

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSEQUENT TRANSFER INSTRUMENT

THIS SUBSEQUENT TRANSFER INSTRUMENT is made as of                     , 200    
between [CBRE Realty Finance Holdings, III, LLC (“CBRE RFH III”)], [CBRE Realty
Finance Holdings, IV, LLC (“CBRE RFH IV”)], a limited liability company
organized under the laws of the State of Delaware (a “Seller”), and CBRE Realty
Finance CDO 2007-1, Ltd. a Cayman Islands exempted company with limited
liability (the “Issuer”).

In accordance with the Seller Transfer Agreement (the “Agreement”) dated as of
April 2, 2007, between CBRE Realty Finance Holdings III, LLC, CBRE Realty
Finance Holdings IV, LLC, and the Issuer, the Seller does hereby transfer,
assign, set over and otherwise convey, as of the date hereof, without recourse,
to the Issuer all of its right, title and interest in the Additional Collateral
Interests identified in Schedule A attached hereto which shall supplement
Schedule I to the Agreement, and any and all rights to receive payments on or
with respect to the Additional Collateral Interests after the date hereof.

Except as set forth on Schedule B attached hereto, the Seller hereby reaffirms
that all of the representations and warranties made by it in Section 3 and 4 of
the Agreement, and the obligations in Section 6 of the Agreement, relating to
itself and the Additional Collateral Interests are true and correct as of the
date hereof. The Seller further represents, warrants and confirms the
satisfaction of the conditions precedent specified in Sections 1 and 2 of the
Agreement. In addition, each party hereby represents and warrants to the other
party that (i) it is duly organized and validly existing as an entity under the
laws of the jurisdiction in which it is chartered or organized, (ii) it has the
requisite corporate power and authority to enter into and perform this
Subsequent Transfer Instrument, and (iii) this Subsequent Transfer Instrument
has been duly authorized by all necessary corporate action, has been duly
executed by one or more duly authorized officers and is the valid and binding
agreement of such party enforceable against such party in accordance with its
terms.

The purchase price with respect to the Additional Collateral Interests is as
follows: [            ].

All capitalized terms used herein and not otherwise defined shall have the
meanings given them in the Agreement.

As supplemented by this Subsequent Transfer Instrument, the Agreement is in all
respects ratified and confirmed and the Agreement so supplemented shall be read,
taken and construed as one and the same instrument.

This Subsequent Transfer Instrument shall be construed in accordance with the
laws of the State of New York.

IN WITNESS WHEREOF, the undersigned has caused this Subsequent Transfer
Instrument to be duly executed as of the date first written above.

 

A-1



--------------------------------------------------------------------------------

CBRE REALTY FINANCE HOLDINGS III, LLC By:  

 

Name:   Title:   CBRE REALTY FINANCE HOLDINGS IV, LLC By:  

 

Name:   Title:   CBRE REALTY FINANCE CDO 2007-1, LTD. By:   CBRE Realty Finance
Management, LLC, its manager By:  

 

Name:   Paul Martin Title:   Authorized Signatory

 

A-2



--------------------------------------------------------------------------------

Schedule A

Schedule of Additional Collateral Interests

 

Sch. A-1



--------------------------------------------------------------------------------

Schedule B

Exceptions

 

Sch. B-1



--------------------------------------------------------------------------------

Schedule I

Initial Collateral Interest Schedule

 

   Mortgage Loans 1.    617 West 7th 2.    Airport Business Park 3.    Albany
Office 4.    Bank of America (A-2 Note) 5.    The Crossings 6.    Drake Hotel 7.
   Greenbriar Apartments at Saddle Rock 8.    Lake Fairfax IV & VIII 9.   
Maplewood at Danbury 10.    Mototown USA 11.    NSA Financial Center 12.   
North Island 13.    Park Place Tower 14.    The Offices at Polaris 15.   
Primera Court I & II University Court 16.    Country Club Apartments at Saddle
Rock 17.    U.S. Bank Center 18.    Everest Partners Office Portfolio   
Mezzanine Loans 19.    Albany Office 20.    Argent Hotel 21.    M Street Hotel
22.    Hilton Garden Inn 23.    Riverton Apartments    B-Note 24.    TOTAL Plaza
   Securities 25.    BSCMS 05-PWR10 26.    CSFB 05-C6 J 27.    CSMC 06-K1A B 28.
   CSMC 06-K1A C 29.    CSMC 06-K1A D 30.    CSMC 06-K1A E 31.    CSMC 06-K1A F
32.    CSMC 06-K1A G 33.    CSMC 06-K1A H 34.    CSMC 06-K1A J

 

Sch. I-1



--------------------------------------------------------------------------------

35.    CSMC 06-K1A K 36.    CSMC 06-K1A L 37.    CSMC 06-TF2A ARGA 38.    GMAC
06-C1 H 39.    GSMS 06-GG6 H 40.    GSMS 06-GG6 J 41.    JPMCC 05-LDP2 K 42.   
JPMCC 05-LDP5 J 43.    JPMCC 05-LDP5 K 44.    JPMCC 06-FL2A L 45.    JPMCC
06-LDP8 H 46.    LBUBS 06-C1 J 47.    LBUBS 06-C1 K 48.    MLCFC 06-1-J 49.   
MSC 07-T25 H 50.    TSTAR 06-1 F 51.    WBCMT 06-C23 J 52.    WBCMT 06-C24 J 53.
   WBCMT 06-C28 J 54.    BACM 06-2 H 55.    CCMSC 00-2 L 56.    CSMC 06-TFLA L
57.    GSMS 06-RR2 J 58.    GSMS 06-RR2 K 59.    JPMCC 05-LDP2 L 60.    JPMCC
06-LDP7 H 61.    JPMCC 06-RR1 G 62.    JPMCC 06-RR1 H 63.    LBUBS 06-C4 K 64.
   LNR 02-1 G

 

A-2



--------------------------------------------------------------------------------

SCHEDULE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Definitions

With respect to each representation, warranty and covenant set forth herein, the
following terms shall have the meanings set forth below:

“Assignment of Leases”: With respect to any Mortgaged Property, any assignment
of leases, rents, security deposits and profits or similar instrument executed
by the Mortgagor, assigning to the mortgagee all of the income, rents and
profits derived from the ownership, operation, leasing or disposition of all or
a portion of such Mortgaged Property, in the form which was duly executed,
acknowledged and delivered, as amended, modified, renewed or extended through
the date hereof.

“CMBS Security”: Any commercial mortgage-backed security.

“Collateral File”: The following, as applicable:

(a) With respect to each Mortgage Loan Interest that is a whole loan, the
original promissory note endorsed to the Issuer or endorsed in blank (and all
intervening endorsements) and the original assignment of mortgage in favor of
the Issuer or in blank (and, if applicable, all intervening assignments), the
original or copy of the mortgage, the original or copy of the loan agreement,
the assignment of leases and rents (and any intervening assignments thereof),
UCC financing statement and assignment in blank (and all intervening
assignments) and all other documents and instruments in the Seller’s possession
evidencing or guaranteeing or otherwise materially affecting such Mortgage Loan
Interest.

(b) With respect to each Mezzanine Loan Interest that is a whole loan, the
original promissory note endorsed to the Issuer or endorsed in blank (and all
intervening endorsements), the original or copy of the security or pledge
agreement, if the equity is certificated, original certificates together with
stock powers in blank, the original loan agreement, the intercreditor agreement,
assignment and assumption agreement, UCC financing statement and assignment in
blank (and all intervening assignments) and all other documents and instruments
in the Seller’s possession evidencing or guaranteeing or otherwise materially
affecting such Mezzanine Loan Interest.

(c) With respect to each Subordinate Mortgage Loan Interest, Mortgage Loan
Interest or Mezzanine Loan Interest, that is in the form of a participation
interest, the original of the participation certificate endorsed by the most
recent endorsee prior to the Seller (if any, and all intervening endorsements),
the original or copy of the participation agreement, the assignment and
assumption agreement and all other documents and instruments in the Seller’s
possession evidencing or guaranteeing or otherwise materially affecting such
interest.



--------------------------------------------------------------------------------

(d) With respect to each Mortgage Loan Interest or Subordinate Mortgage Loan
Interest that is evidenced by a note (but is not a whole loan), the original
promissory note endorsed to the Issuer or endorsed in blank (and all intervening
endorsements), the original or copy of the related co-lender agreement and all
other documents and instruments in the Seller’s possession evidencing or
guaranteeing or otherwise materially affecting such interest; and, if Seller is
the lead lender and in possession of originals of the underlying mortgage loan
documents, the original or copy of the mortgage, the original or copy of the
loan agreement, the assignment of leases and rents (and any intervening
assignments thereof), UCC financing statement and assignment in blank (and all
intervening assignments) and all other documents and instruments in the Seller’s
possession evidencing or guaranteeing or otherwise materially affecting such
mortgage loan.

“CRE CDO Security”: Any security that entitles holders thereof to receive
payments that depend on the cash flow from or the credit exposure to a portfolio
consisting primarily of commercial mortgage loan interests, subordinate
commercial mortgage loan interests, real estate bank loans, commercial
mortgage-backed securities, REIT debt securities, or a combination of the
foregoing, which dependence may in addition be conditioned upon rights or
additional assets designed to assure the servicing or timely distribution of
proceeds to holders of such securities such as a financial guaranty insurance
policy.

“Credit Tenant Lease Loans”: Mortgage loans secured by mortgages on commercial
real estate properties that are subject to a lease to a single tenant.

“Mezzanine Loan Interest”: Any mezzanine loan or participation interests
(including senior, subordinate, and pari passu participation interests) in loans
that are secured by ownership interests in entities that own commercial real
estate properties.

“Mortgage”: With respect to any Mortgage Loan, separately and collectively, as
the context may require, each mortgage, deed of trust or other instrument
securing a Mortgage Note and creating a lien on the related Mortgaged Property.

“Mortgage Loan”: Each of the whole mortgage loans comprising or underlying a
Mortgage Loan Interest, Subordinate Mortgage Loan Interest or Mezzanine Loan
Interest transferred and assigned to the Issuer pursuant to Section 2 and from
time to time held by the Issuer (including, without limitation, all Qualifying
Substitute Collateral Interests), excluding any Retained Rights, which shall not
be part of the assets of the Issuer. As used herein, the term “Mortgage Loan”
includes the related Mortgage Note, Mortgage, participation certificate or
agreement and/or other security documents contained in the related Collateral
File.

“Mortgage Loan Interest” Any Whole Loans and/or participation interests
(including senior and pari passu participation interests) in Mortgage Loans.



--------------------------------------------------------------------------------

“Mortgage Note”: The original executed note evidencing the indebtedness of a
Mortgagor under a Mortgage Loan, together with any rider, addendum or amendment
thereto.

“Mortgaged Property”: Individually and collectively, as the context may require,
the real property interest (together with all improvements and fixtures thereon)
subject to the lien of a Mortgage and constituting collateral for a Mortgage
Loan. With respect to any Mortgage Loan that is cross-collateralized with
another Mortgage Loan, as the context may require, “Mortgaged Property” may
mean, collectively, all the Mortgaged Properties securing such
cross-collateralized Mortgage Loan.

“Mortgagor”: The obligor or obligors on a Mortgage Note, including without
limitation, any person that has acquired the related Mortgaged Property and
assumed the obligations of the original obligor under the Mortgage Note.

“Reference Date”: With respect to (i) each Initial Collateral Interest other
than the loans known as Lake Fairfax IV&VIII, North Island and the Offices at
Polaris, December 31, 2006 (ii) Lake Fairfax IV&VIII, North Island and the
Offices at Polaris, February 15, 2007 and (iii) Airport Business Park,
February 28, 2007.

“Retained Rights” The right to receive any exit fees, prepayment premiums,
extension fees, any commitment fees in respect of the Related Future Advance
Loans, modification fees or similar types of fees paid in connection with the
commercial mortgage loans comprising or underlying the Collateral Interests.

“Subordinate Mortgage Loan Interests”: Any subordinate interests in Mortgage
Loans, which may be in a form of a subordinate note or a subordinate
participation interest.

“Underlying Instrument”: The pooling and servicing agreement, trust and
servicing agreement, indenture, loan agreement, participation agreement or other
agreement pursuant to which a Pledged Interest has been issued or created and
each other agreement that governs the terms of or secures the obligations
represented by such Pledged Interest or of which the holders of such Pledged
Interest are the beneficiaries.

“Whole Loan”: Each Mortgage Loan Interest that represents all of the ownership
interest in the related mortgage loan.

Representations and Warranties

With respect to each Mortgage Loan Interest, the Seller hereby represents and
warrants, as of the date herein specified or, if no such date is specified, as
of the Closing Date, except as set forth on Schedule III, that:

(1) Purchase Schedule. The information set forth in Schedule I is complete, true
and correct in all material respects as of the date of this Agreement and as of
the Reference Date.



--------------------------------------------------------------------------------

(2) Title of Assets. Immediately prior to the sale, transfer and assignment to
the Issuer, the Seller had good and marketable title to, and was the sole owner
of, each Mortgage Loan Interest, and except for any future funding advance,
retained coupon strip and other retained items enumerated in Section 1 of the
Seller Transfer Agreement, the Seller is transferring such Mortgage Loan
Interest free and clear of any and all liens, pledges, charges, security
interests or any other ownership interests of any nature encumbering such
Mortgage Loan Interest. The Seller has the full right, power and authority to
transfer and assign each Mortgage Loan Interest to or at the direction of the
Issuer. The sale of such Mortgage Loan Interest to the Issuer does not require
the Seller to obtain any governmental or regulatory approval or consent that has
not been obtained. Upon consummation of the transactions contemplated by the
Seller Transfer Agreement, the Seller will have validly and effectively conveyed
to the Issuer all legal and beneficial interest in and to such Mortgage Loan and
the related Mortgage and Assignment of Leases (other than the Retained Rights),
free and clear of any pledge, lien or security interest. Such conveyance
constitutes the legal, valid and binding assignment from the Seller except that
an enforcement thereof may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws affecting the
enforcement of creditors’ rights generally, or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(3) Payment Record. No scheduled payment of principal and interest under any
Mortgage Loan was 30 days or more past due as of the Closing Date, and no
Mortgage Loan was 30 days or more delinquent in the twelve-month period
immediately preceding the Closing Date.

(4) Mortgage Lien. In the case of each Mortgage Loan, each related Mortgage is a
valid and enforceable first lien on the related Mortgaged Property subject only
to the exceptions set forth in paragraph (13) below and the following title
exceptions (each such title exception, a “Title Exception,” and collectively,
the “Title Exceptions”): (a) the lien of current real property taxes, water
charges, sewer rents and assessments not yet due and payable, (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record, none of which, individually or in the aggregate, materially and
adversely interferes with the current use of the Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Loan when they become due or materially
and adversely affects the value of the Mortgaged Property, (c) the exceptions
(general and specific) and exclusions set forth in the applicable policy
described in paragraph (12) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely interferes with the
current use of the Mortgaged Property or the security intended to be provided by
such Mortgage or with the Mortgagor’s ability to pay its obligations under the
Mortgage Loan when they become due or materially and adversely affects the value
of the Mortgaged Property, (d) other matters to which like properties are
commonly subject, none of which, individually or in the aggregate, materially
and adversely interferes with the current use of the Mortgaged Property or the
security intended to be provided by such Mortgage or with the Mortgagor’s
ability to pay its obligations under the Loan when they become due or materially
and adversely affects the



--------------------------------------------------------------------------------

value of the Mortgaged Property, (e) the right of tenants (whether under ground
leases, space leases or operating leases) at the Mortgaged Property as tenants
only pursuant to their respective leases, and (f) if such Loan is a crossed
loan, the lien of the Mortgage for such other Loan. Except with respect to
crossed loans and as provided below, there are no mortgage loans that are
secured by a mortgage on the related Mortgaged Property that are senior or pari
passu to the Mortgage securing any Mortgage Loan. The related assignment of such
Mortgage executed and delivered in favor of the related holder of the Mortgage
Note is in recordable form and constitutes a legal, valid and binding
assignment, sufficient to convey to the assignee named therein all of the
assignor’s right, title and interest in, to and under such Mortgage. The related
assignment of any Assignment of Leases not included in a Mortgage has been
executed and delivered in favor of the holder of the related Mortgage Note, and
is in recordable form and constitutes a legal, valid and binding assignment,
sufficient to convey to the assignee named therein all of the assignor’s right,
title and interest in, to and under such Assignment of Leases. In the case of an
Mortgaged Property operated as a hotel or an assisted living facility, the
Mortgagor’s personal property includes all personal property that a prudent
mortgage lender making a similar mortgage loan would deem reasonably necessary
to operate the related Mortgaged Property as it is currently being operated.

(5) Security Interest in Leases. In the case of each Mortgage Loan, subject to
the exceptions set forth in Paragraph 13 of this Schedule II and upon possession
of the Mortgaged Property as required under applicable state law, the Assignment
of Leases set forth in the Mortgage or separate from the related Mortgage and
related to and delivered in connection with each Mortgage Loan establishes and
creates a valid, subsisting and enforceable lien and security interest in the
related Mortgagor’s interest in all leases, subleases, licenses and other such
agreements.

(6) Mortgage Status; Waivers and Modifications. With respect to each Mortgage
Loan, no Mortgage, has been satisfied, cancelled, rescinded or subordinated in
whole or in part, and the related Mortgaged Property has not been released from
the lien of such Mortgage, in whole or in part (except for partial reconveyances
of real property that are set forth on Schedule III), nor has any instrument
been executed that would effect any such satisfaction, cancellation,
subordination, rescission or release, in any manner that, in each case,
materially adversely affects the value of the related Mortgaged Property. None
of the terms of any Mortgage Note, Mortgage or Assignment of Leases has been
impaired, waived, altered or modified in any respect, except by written
instruments, all of which are included in the related Collateral File.

(7) Engineering Assessments. In the case of each Mortgage Loan, except for the
Mortgage Loans that are secured by undeveloped land or properties intended to be
demolished and redeveloped, one or more engineering assessments were performed
and prepared by an independent engineering consultant firm, which visited the
related Mortgaged Property not more than 12 months prior to the origination date
of the related Mortgage Loan, and, except as set forth in an engineering report
prepared in connection with such assessment, the related Mortgaged Property is,
to the Seller’s knowledge, relying solely on the review of such engineering
assessment(s), in good repair, free and clear of any damage that would
materially and adversely affect its value



--------------------------------------------------------------------------------

as security for such Loan. If an engineering report revealed any such damage or
deficiencies, material deferred maintenance or other similar conditions as
described in the preceding sentence either (1) an escrow of funds equal to an
amount that the Seller deems reasonable to effect the necessary repairs, or such
other amount as a prudent commercial mortgage lender would deem appropriate
under the circumstances was required or a letter of credit in such amount was
obtained or (2) such repairs and maintenance have been completed. As of the date
of origination of such Mortgage Loan, there was no proceeding pending, and
subsequent to such date, the Seller has not received notice of any pending or
threatening proceeding for the condemnation of all or any material portion of
the Mortgaged Property securing any Mortgage Loan.

(8) Title Insurance. The lien of each Mortgage Loan is insured by an ALTA
lender’s title insurance policy or a comparable form of lender’s title insurance
policy (or if such policy has not yet been issued, such insurance may be
evidenced by a letter, escrow instructions, a “marked up” pro forma or specimen
policy or title commitment, in either case, marked as binding and countersigned
by the title insurer or its authorized agent at the closing of the related
Mortgage Loan) as adopted in the applicable jurisdiction (the “Title Insurance
Policy”), which to the Seller’s knowledge, was issued by a title insurance
company qualified to do business in the jurisdiction where the applicable
Mortgaged Property is located to the extent required, insuring that the related
Mortgage is a valid first lien in the original principal amount of the related
Mortgage Loan on the Mortgagor’s fee simple interest (or, if applicable,
leasehold interest) in the portion of the Mortgaged Property comprised of real
estate, subject only to the Title Exceptions. Such Title Insurance Policy was
issued in connection with the origination of the related Mortgage Loan. No
claims have been made by or on behalf of Seller under such Title Insurance
Policy. Such Title Insurance Policy is in full force and effect, provides that
the originator of the related Mortgage Loan, its successors or assigns is the
sole named insured, and all premiums thereon have been paid and no material
claims have been made thereunder and no claims have been paid thereunder. The
Seller has not done, by act or omission, and the Seller has no knowledge of,
anything that would impair the coverage under such Title Insurance Policy.
Immediately following the transfer and assignment of the related Mortgage Loan
to the Issuer (including endorsement and delivery of the related Mortgage Note
to the Issuer and recording of the related Assignment of Mortgage in favor of
Issuer in the applicable real estate records), such Title Insurance Policy will
inure to the benefit of the Issuer without the consent of or notice to the title
insurer. Such Title Insurance Policy contains no material exclusions for, or
affirmatively insures against any losses arising from (other than in
jurisdictions in which affirmative insurance is unavailable) (a) failure to have
access to a public road, (b) material encroachments of any part of the building
thereon over easements or (c) failure of the land shown on the survey to be the
same as the property legally described in the Mortgage.

(9) Full Disbursement of Proceeds. Except for (i) escrows established at the
origination of the Mortgage Loan and maintained by the related servicer,
(ii) future funding loans (scheduled on Schedule III hereto) where the maximum
future funding amount under the terms of such asset have been deposited in an
account with the Issuer, and (iii) the future funding loans identified in
Schedule 1(i), the proceeds of such



--------------------------------------------------------------------------------

Mortgage Loan have been fully disbursed and there is no requirement for future
advances thereunder. With respect to each Mortgage Loan, any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any funds escrowed for such purpose that were to have been
complied with on or before the Closing Date have been complied with, or any such
funds so escrowed have not been released without the consent of the Seller.

(10) Mortgage Provisions. The Mortgage Note or Mortgage for each Mortgage Loan,
together with applicable state law, contains customary and enforceable
provisions (subject to the exceptions set forth in paragraph 13) such as to
render the rights and remedies of the holder thereof adequate for the practical
realization against the related Mortgaged Property of the principal benefits of
the security intended to be provided thereby.

(11) Trustee under Deed of Trust. In the case of each Mortgage Loan, as of the
date of origination, and, to the Seller’s knowledge, as of the Closing Date, if
the related Mortgage is a deed of trust, (i) a trustee, duly qualified under
applicable law to serve as such, has either been properly designated and serving
under such Mortgage or may be substituted in accordance with the Mortgage and
applicable law and (ii) no fees or expenses are payable to such trustee by the
Seller, the Purchaser or any transferee thereof except in connection with a
trustee’s sale after default by the related Mortgagor or in connection with any
full or partial release of the related Mortgaged Property or related security
for the related Mortgage Loan.

(12) Environmental Conditions. With respect to the Mortgaged Properties securing
the Mortgage Loans that were the subject of an environmental site assessment
after the first day of the month that is 18 months prior to the Closing Date,
one or more environmental site assessments or updates thereof (meeting American
Society for Testing and Materials (ASTM) standards) were performed by an
environmental consulting firm independent of the Seller and the Seller’s
affiliates with respect to each related Mortgaged Property during the 18-months
preceding the Closing Date, and the Seller, having made no independent inquiry
other than to review the report(s) prepared in connection with the assessment(s)
referenced herein, has no knowledge and has otherwise received no notice of any
material adverse environmental condition or circumstance affecting such
Mortgaged Property that was not disclosed in such report(s).

With respect to the Mortgaged Properties securing the Mortgage Loans that were
not the subject of an environmental site assessment after the first day of the
month that is 18 months prior to the Closing Date, there are no material adverse
environmental condition or circumstance affecting such Mortgaged Property that
was not disclosed in such report(s).

If any such environmental report identified any Recognized Environmental
Condition (“REC”), as that term is defined in the Standard Practice for
Environmental Site Assessments: Phase I Environmental Site Assessment Process
Designation: E 1527-00, as recommended by the American



--------------------------------------------------------------------------------

Society for Testing and Materials (ASTM), with respect to the related Mortgaged
Property and the same have not been subsequently addressed in all material
respects, then either (i) an escrow of 100% or more of the amount identified as
necessary by the environmental consulting firm to address the REC is held by the
Seller for purposes of effecting same (and the borrower has covenanted in the
Mortgage Loan documents to perform such work), (ii) the related borrower or
other responsible party having financial resources reasonably estimated to be
adequate to address the REC is required to take such actions or is liable for
the failure to take such actions, if any, with respect to such circumstances or
conditions as have been required by the applicable governmental regulatory
authority or any environmental law or regulation, (iii) the borrower has
provided an environmental insurance policy, (iv) an operations and maintenance
plan has been or will be implemented or (v) such conditions or circumstances
were investigated further and based upon such additional investigation, a
qualified environmental consultant recommended no further investigation or
remediation. The Mortgage Loan documents require the borrower to comply with all
applicable environmental laws and each Mortgagor has agreed to indemnify the
mortgagee for any losses resulting from any material, adverse environmental
condition or failure of the Mortgagor to abide by such laws or has provided
environmental insurance.

(13) Loan Document Status. Each Mortgage Note, Mortgage and other agreement that
evidences or secures such Mortgage Loan and was executed by or on behalf of the
related Mortgagor is the legal, valid and binding obligation of the maker
thereof (subject to any non-recourse provisions contained in any of the
foregoing agreements and any applicable state anti-deficiency or market value
limit deficiency legislation), enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally, and
by general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and there is no valid defense,
counterclaim or right of offset or rescission available to the related Mortgagor
with respect to such Mortgage Note, Mortgage or other agreement.

(14) Insurance. Each Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by (a) a fire and extended perils insurance
policy providing coverage against loss or damage sustained by reason of fire,
lightning, windstorm, hail, explosion, riot, riot attending a strike, civil
commotion, aircraft, vehicles and smoke, and, to the extent required as of the
date of origination by the originator of the related commercial mortgage loan
consistent with its normal commercial mortgage lending practices, against other
risks insured against by persons operating like properties in the locality of
the Mortgaged Property in an amount not less than the lesser of the principal
balance of the related commercial mortgage loan and the replacement cost of the
Mortgaged Property, and contains no provisions for a deduction for depreciation,
and not less than the amount necessary to avoid the operation of any
co-insurance provisions with respect to the Mortgaged Property; (b) with respect
to each Mortgage Loan, a business interruption or rental loss insurance policy,
in an amount at least equal to 12 months of operations of the Mortgaged
Property; (c) as of the date of origination, and to



--------------------------------------------------------------------------------

the best of the Seller’s knowledge, as of the Closing Date, a flood insurance
policy (if any portion of buildings or other structures on the Mortgaged
Property are located in an area identified by the Federal Emergency Management
Agency as having special flood hazards and the Federal Emergency Management
Agency requires flood insurance to be maintained); and (d) with respect to each
Mortgage Loan, a comprehensive general liability insurance policy in amounts as
are generally required by commercial mortgage lenders, and in any event, in each
case, not less than $1 million per occurrence. Such insurance policy contains a
standard mortgagee clause that names the mortgagee as an additional insured in
the case of liability insurance policies and as a loss payee in the case of
property insurance policies and requires prior notice to the holder of the
Mortgage of termination or cancellation. No such notice has been received,
including any notice of nonpayment of premiums, that has not been cured. Each
Mortgage obligates the related Mortgagor to maintain all such insurance and,
upon such Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from such Mortgagor. Each Mortgage provides that casualty
insurance proceeds will be applied (a) to the restoration or repair of the
related Mortgaged Property, (b) to the restoration or repair of the related
Mortgaged Property, with any excess insurance proceeds after restoration or
repair being paid to the Mortgagor, or (c) to the reduction of the principal
amount of the related commercial mortgage loan.

(15) Taxes and Assessments. In the case of each Mortgage Loan, all real estate
taxes and governmental assessments, or installments thereof, which would be a
lien on the Mortgaged Property and that prior to the Closing Date have become
delinquent in respect of each related Mortgaged Property have been paid, or an
escrow of funds in an amount sufficient to cover such payments has been
established. For purposes of this representation and warranty, real estate taxes
and governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (a) the date on which interest and/or penalties
would first be payable thereon and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority.

(16) Absence of Bankruptcy Debtors. As of the date of origination of each
Mortgage Loan, no Mortgaged Property was the subject of, and no Mortgagor was, a
debtor in any state or federal bankruptcy or insolvency proceeding and to
Seller’s knowledge, no Mortgaged Property is the subject of, and no Mortgagor
is, a debtor in any state or federal bankruptcy or insolvency proceedings.

(17) Fee or Leasehold Estate. Each Mortgaged Property consists of the related
Mortgagor’s fee simple interest in real estate or the related Mortgage Loan is
secured in whole or in part by the interest of the Mortgagor as a lessee under a
ground lease of the Mortgaged Property (a “Ground Lease”). Any Mortgage Loan
that is secured by the interest of the Mortgagor under a Ground Lease may or may
not be secured by the related fee interest in such Mortgaged Property (the “Fee
Interest”). If a Mortgage Loan is secured in whole or in part by a Ground Lease,
either (1) the ground lessor’s Fee Interest is subordinated to the lien of the
Mortgage, (2) such Mortgage Loan is also secured by the related fee interest or
(3) the following apply to such Ground Lease:



--------------------------------------------------------------------------------

  (a) To the best of the Seller’s knowledge, based on due diligence customarily
performed in the origination of comparable mortgage loans by the Seller, such
Ground Lease or a memorandum thereof has been or will be duly recorded; such
Ground Lease (or the related estoppel letter or lender protection agreement
between the Seller and related lessor) permits the interest of the lessee
thereunder to be encumbered by the related Mortgage; and there has been no
material change in the payment terms of such Ground Lease since the origination
of the related commercial mortgage loan, with the exception of material changes
reflected in written instruments that are a part of the related Collateral File;

 

  (b) The lessee’s interest in such Ground Lease is not subject to any liens or
encumbrances superior to, or of equal priority with, the related Mortgage, other
than the ground lessor’s related fee interest and Permitted Encumbrances;

 

  (c) The Mortgagor’s interest in such Ground Lease is assignable to the
Purchaser and its successors and assigns upon notice to, but without the consent
of, the lessor thereunder (or, if such consent is required, it has been obtained
prior to the Closing Date) and, in the event that it is so assigned, is further
assignable by the Purchaser and its successors and assigns upon notice to, but
without the need to obtain the consent of, such lessor;

 

  (d) Such Ground Lease is in full force and effect, and the Seller has received
no notice that an event of default has occurred thereunder, and, to the Seller’s
actual knowledge, there exists no condition that, but for the passage of time or
the giving of notice, or both, would result in an event of default under the
terms of such Ground Lease;

 

  (e) Such Ground Lease, or an estoppel letter or other agreement, requires the
lessor under such Ground Lease to give notice of any default by the lessee to
the mortgagee under such Mortgage Loan, provided that the mortgagee under such
Mortgage Loan has provided the lessor with notice of its lien in accordance with
the provisions of such Ground Lease, and such notice has been provided to the
related lessor and such Ground Lease, or an estoppel letter or other agreement,
further provides that no notice of termination given under such Ground Lease is
effective against the mortgagee unless a copy has been delivered to the
mortgagee;



--------------------------------------------------------------------------------

  (f) The mortgagee under such Mortgage Loan is permitted a reasonable
opportunity (including, where necessary, sufficient time to gain possession of
the interest of the lessee under such Ground Lease) to cure any default under
such Ground Lease, which is curable after the receipt of notice of any such
default, before the lessor thereunder may terminate such Ground Lease and all of
the rights of the Mortgagor under such Ground Lease and the related Mortgage
(insofar as it relates to the Ground Lease) may be exercised by or on behalf of
the mortgagee;

 

  (g) Such Ground Lease has an original term (including any extension options
set forth therein) which extends not less than ten years beyond the stated
maturity date of the related commercial mortgage loan;

 

  (h) Under the terms of such Ground Lease and the related Mortgage (including
any estoppel or other agreement received from the ground lessor), taken
together, any related insurance proceeds will be applied either to the repair or
restoration of all or part of the related Mortgaged Property, with the mortgagee
under such Mortgage Loan or a trustee appointed by it having the right to hold
and disburse such proceeds as the repair or restoration progresses (except in
such cases where a provision entitling another party to hold and disburse such
proceeds would not be viewed as commercially unreasonable by a prudent
commercial mortgage lender), or to the payment of the outstanding principal
balance of the related commercial mortgage loan together with any accrued
interest thereon;

 

  (i) Such Ground Lease does not impose any restrictions on subletting which
would be viewed, as of the date of origination of the related commercial
mortgage loan, as commercially unreasonable by the Seller;

 

  (j) Such Ground Lease may not be amended or modified without the prior consent
of the mortgagee under such Mortgage Loan and any such action without such
consent is not binding on such mortgagee, its successors or assigns; and

 

  (k) Such Ground Lease, or an estoppel letter or other agreement, requires the
lessor to enter into a new lease in the event of a termination of the Ground
Lease by reason of a default by the Mortgagor under the Ground Lease, including,
rejection of the ground lease in a bankruptcy proceeding.



--------------------------------------------------------------------------------

(18) Escrow Deposits. All escrow deposits and payments relating to each Mortgage
Loan that are, as of the Closing Date, required to be deposited or paid have
been so deposited or paid and are in the possession or under the control of
Seller or its agent.

(19) Absence of Other Fundings. In the case of each Mortgage Loan, no advance of
funds has been made other than pursuant to the loan documents, directly or
indirectly, by the Seller to the Mortgagor and, to the Seller’s knowledge, no
funds have been received from any Person other than the Mortgagor, for or on
account of payments due on the Mortgage Note or the Mortgage.

(20) Absence of Other Liens. None of the Mortgage Loans permits the related
Mortgaged Property to be encumbered by any mortgage lien junior to or of equal
priority with the lien of the related Mortgage (other than a Permitted
Encumbrance). To the Seller’s knowledge, except for cases involving other
Mortgage Loans, none of the Mortgaged Properties securing the Mortgage Loans is
encumbered by any mortgage liens junior to or of equal priority with the liens
of the related Mortgage. As of the date of origination, each Mortgaged Property
securing a Mortgage Loan (exclusive of any related personal property) was free
and clear of any and all mechanics’ and materialmen’s liens that were prior or
equal to the lien of the related Mortgage and that were not bonded or escrowed
for or covered by title insurance. As of the Closing Date: (i) each Mortgaged
Property securing a Mortgage Loan (exclusive of any related personal property)
is free and clear of any and all mechanics’ and materialmen’s liens that are
prior or equal to the lien of the related Mortgage and that are not bonded or
escrowed for or covered by title insurance, and (ii) to the Seller’s knowledge,
no rights are outstanding that under law could give rise to any such lien that
would be prior or equal to the lien of the related Mortgage and that is not
bonded or escrowed for or covered by title insurance.

(21) Compliance with Usury Laws. The Mortgage Loan and the interest (exclusive
of any default interest, late charges or prepayment premiums) contracted for on
such Loan complied as of the date of origination with, or is exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.

(22) Cross-collateralization. Except for Subordinate Mortgage Loan Interests,
pari passu notes, pari passu participation interests and subordinate
participation interests, in the case of each Mortgage Loan, the related Mortgage
Note is not secured by any collateral that secures a Mortgage Loan that will not
be held by the Issuer after giving effect to the transfer to the Issuer and each
crossed Mortgage Loan is cross-collateralized only with other Mortgage Loans
sold pursuant to the Seller Transfer Agreement.

(23) Releases of Mortgaged Property. In the case of each Mortgage Loan, since
origination, no material portion of the related Mortgaged Property has been
released from the lien of the related Mortgage, in any manner which materially
and



--------------------------------------------------------------------------------

adversely affects the value of the Mortgage Loan or materially interferes with
the security intended to be provided by such Mortgage. The terms of the related
Mortgage do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) in consideration of payment
therefor of the release price applicable to such Mortgaged Property set forth in
the Mortgage Loan documents, (b) upon payment in full of such Mortgage Loan,
(c) upon defeasance permitted under the terms of such Mortgage Loan by means of
substituting for the Mortgaged Property (or, in the case of a Mortgage Loan
secured by multiple Mortgaged Properties, one or more of such Mortgaged
Properties) non-callable obligations of the United States of America, sufficient
to pay the Mortgage Loan in accordance with its terms, (d) upon substitution of
a replacement property with respect to such Mortgage Loan, (e) where release is
conditional upon the satisfaction of certain underwriting and legal requirements
which would be acceptable to a reasonably prudent commercial mortgage lender and
the payment of a release price applicable to such Mortgaged Property set forth
in the Mortgage Loan documents or (f) releases of unimproved out-parcels or
other portions of the Mortgaged Property which will not have a material adverse
effect on the underwritten value of the security for the Mortgage Loan and which
were not afforded any value in the appraisal obtained at the origination of the
Mortgage Loan.

(24) Whole Loans. Each Mortgage Loan is a whole loan (except for the existence
of a collateral debt security that is a Subordinate Mortgage Loan Interest or
participation interest) and except for any retained coupon strip, future advance
and other items enumerated in Section 1 of the Seller Transfer Agreement,
contains no equity participation by the lender or shared appreciation feature
and does not provide for any contingent or additional interest in the form of
participation in the cash flow of the related Mortgaged Property or provide for
negative amortization. The Seller holds no preferred equity interest other than
as disclosed in writing and consented to by the Issuer prior to the sale of such
Loan.

(25) No Material Default. In the case of each Mortgage Loan: (A) Other than
payments due but not yet thirty days or more delinquent, there is no monetary
default, breach, violation or event of acceleration existing under the related
Mortgage Note or the related Mortgage or other security agreement, and to the
Seller’s knowledge no non-monetary default has occurred and no event has
occurred (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration
under the related Mortgage or the related Mortgage Note, provided, however, that
this representation and warranty does not address or otherwise cover any
default, breach, violation or event of acceleration that specifically pertains
to any matter otherwise covered by any other representation and warranty made by
the Seller in any other paragraph of this Schedule II, and (B) neither the
Seller nor any servicer on its behalf has waived any material default, breach,
violation or event of acceleration under such Mortgage or Mortgage Note, except
for a written waiver contained in the related Collateral File being delivered to
the Issuer or its designee, and no such waiver has been granted since the date
upon which the due diligence file related to the applicable Loan was delivered
to LaSalle Bank National Association, and pursuant to the terms of the related
Mortgage or the related Mortgage Note and other documents in



--------------------------------------------------------------------------------

the related Collateral File no Person or party other than the holder (or any
servicer or other party acting on behalf of holder) of such Mortgage Note may
declare any event of default or accelerate the related indebtedness under either
of such Mortgage or Mortgage Note.

(26) UCC Financing Statements. In the case of each Mortgage Loan, UCC financing
statements have been filed and/or recorded (or, if not filed and/or recorded,
have been submitted in proper form for filing and recording), in all public
places necessary to perfect a valid security interest in all items of personal
property securing the Loan located on the Mortgaged Property that are owned by
the Mortgagor and either (i) are reasonably necessary to operate the Mortgaged
Property or (ii) are (as indicated in the appraisal obtained in connection with
the origination of the related Loan) material to the value of the Mortgaged
Property (other than any personal property subject to a purchase money security
interest or a sale and leaseback financing arrangement permitted under the terms
of such Loan or any other personal property leases applicable to such personal
property), to the extent perfection may be effected pursuant to applicable law
by recording or filing, and the Mortgages, security agreements, chattel
mortgages or equivalent documents related to and delivered in connection with
the related Loan establish and create a valid and enforceable lien and priority
security interest on such items of personality except as such enforcement may be
limited by bankruptcy, insolvency, receivership, reorganization, moratorium,
redemption, liquidation or other laws affecting the enforcement of creditor’s
rights generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law). Notwithstanding
any of the foregoing, no representation is made as to the perfection of any
security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements are required in order to effect such perfection.

(27) Local Law Compliance. In the case of each Mortgage Loan, to the Seller’s
knowledge, as of the date of origination of such Mortgage Loan, based on an
opinion of counsel, an endorsement to the related title policy, a zoning letter
or a zoning report, and, to the Seller’s knowledge, as of the Closing Date,
there are no violations of any applicable zoning ordinances, building codes and
land laws applicable to the Mortgaged Property, the improvements thereon or the
use and occupancy thereof which would have a material adverse effect on the
value, operation or net operating income of the Mortgaged Property which are not
covered by title insurance. Any non-conformity with zoning laws constitutes a
legal non-conforming use or structure which, in the event of casualty or
destruction up to a specified portion of the Mortgaged Property, may be restored
or repaired to the full extent of the use or structure at the time of such
casualty, or for which law and ordinance insurance coverage has been obtained in
amounts customarily required by prudent commercial mortgage lenders, or such
non-conformity does not materially and adversely affect the use, operation or
value of the Mortgaged Property. The Mortgage Loan documents require the
Mortgaged Property to comply with all applicable laws and ordinances.

(28) Absence of Other Secured Obligations. In the case of each Mortgage Loan,
each related Mortgage does not provide for or permit, without the prior



--------------------------------------------------------------------------------

written consent of the holder of the Mortgage Note, each related Mortgaged
Property to secure any other promissory note or obligation except as expressly
described in such Mortgage.

(29) Actions Concerning Mortgage Loans. To the knowledge of the Seller, there
are no actions, suits, or proceedings before any court, administrative agency or
arbitrator concerning any Mortgage Loan, Mortgagor or related Mortgaged Property
that might adversely affect title to the Mortgaged Property or the validity or
enforceability of the related Mortgage or that might materially and adversely
affect the value of the Mortgaged Property as security for the Mortgage Loan,
the use for which the premises were intended or materially and adversely affects
the Mortgagor’s ability to pay principal, interest or any other amounts due
under the Mortgage Loan.

(30) Origination Practices. The acquisition, servicing and collection practices
(and to Seller’s knowledge, the origination practices employed by the
originator) used by the Seller with respect to the Mortgage Loan have been in
all material respects legal and the servicing of the Mortgage Loan has been in
accordance with customary industry standards for servicing of loans similar to
such Mortgage Loan.

(31) Licenses and Permits. To the Seller’s knowledge, based on due diligence
that it customarily performs in the origination of comparable mortgage loans, as
of the date of origination of the commercial mortgage loan related to each
Mortgage Loan, the related Mortgagor was in possession of all material licenses,
permits and franchises required by applicable law for the ownership and
operation of the related Mortgaged Property as it was then operated.

(32) Flood Insurance. In the case of each Mortgage Loan, the improvements
located on the Mortgaged Property are either not located in a federally
designated special flood hazard area or, if so located, the Mortgagor is
required to maintain or the mortgagee maintains, flood insurance with respect to
such improvements and such policy is in full force and effect in an amount no
less than the lesser of (i) the original principal balance of the Mortgage Loan,
(ii) the value of such improvements on the related Mortgaged Property located in
such flood hazard area or (iii) the maximum allowed under the related federal
flood insurance program.

(33) Due on Sale. In the case of each Mortgage Loan, the Mortgage Loan documents
contain a “due on sale” clause, which provides for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan if, without the
prior written consent of the holder of the Mortgage, either the related
Mortgaged Property, or any equity interest in the related Mortgagor, is directly
or indirectly transferred, sold or pledged, other than by reason of family and
estate planning transfers, transfers by devise, descent or operation of law upon
the death of a member, general partner or shareholder of the related borrower,
transfers of less than a controlling interest (as such term is defined in the
related Mortgage Loan documents) in the Mortgagor, issuance of non-controlling
new equity interests, transfers to an affiliate meeting the requirements of the
Mortgage Loan, transfers among existing members, partners or shareholders in the
Mortgagor, transfers among affiliated Mortgagors with respect to crossed loans
or multi-property



--------------------------------------------------------------------------------

Mortgage Loans, transfers by reason of any mezzanine debt permitted under the
Mortgage Loan documents or in existence at the time the Mortgage Loan was
originated, or transfers of a similar nature to the foregoing meeting the
requirements of the Mortgage Loan (such as pledges of ownership interests that
do not result in a change of control).

(34) Encroachment. In the case of each Mortgage Loan, to the Seller’s knowledge
based on surveys and/or the title policy referred to herein obtained in
connection with the origination of each Loan, none of the material improvements
which were included for the purposes of determining the appraised value of the
related Mortgaged Property at the time of the origination of the Mortgage Loan
lies outside of the boundaries and building restriction lines of such property
(except Mortgaged Properties which are legal non-conforming uses), to an extent
which would have a material adverse affect on the value of the Mortgaged
Property or related Mortgagor’s use and operation of such Mortgaged Property
(unless affirmatively covered by title insurance) and no improvements on
adjoining properties encroached upon such Mortgaged Property to any material and
adverse extent (unless affirmatively covered by title insurance).

(35) Impairment. In the case of each Mortgage Loan, except as set forth in the
related Collateral File, the terms of the related Mortgage Note, related
Mortgage(s) or other security documents have not been waived, modified, altered,
satisfied, impaired, canceled, subordinated or rescinded in any manner which
materially interferes with the security intended to be provided by such
Mortgage.

(36) No Fraudulent Acts. No fraudulent acts were committed by the Seller in
connection with its acquisition and servicing of the Mortgage Loans.

(37) Transfer Provisions. In connection with the assignment, transfer or
conveyance of any individual Mortgage, the related Mortgage Note and Mortgage
contain no provision limiting the right or ability of the originator of the
Mortgage Loan to assign, transfer and convey the Mortgage to any person or
entity, other than provisions that have been complied with. In connection with
the assignment, transfer or conveyance of the Mortgage Loan Interest by the
Seller to Issuer, the Underlying Instruments contain no provision limiting the
right or ability of the Seller to assign, transfer and convey the same to
Issuer, other than provisions that have been complied with, and such assignment
constitutes a legal, valid and binding assignment of the Mortgage Loan Interest
by the Seller to Issuer, subject to bankruptcy, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance and similar laws affecting rights of
creditors generally and to the application of general principles of equity

(38) Non-Recourse Provisions. The Mortgage Loan documents provide that the
related Mortgagor and an additional guarantor who is a natural person (or an
entity with assets other than an interest in the Mortgagor) accepts
responsibility for fraud and/or other intentional material misrepresentation and
environmental indemnity. Furthermore, the Mortgage Loan documents for each
Mortgage Loan provide that the related Mortgagor and an additional guarantor,
who is a natural person (or an entity with assets other than an interest in the
Mortgagor), shall be liable to the lender for losses



--------------------------------------------------------------------------------

incurred due to the misapplication or misappropriation of rents collected in
advance or received by the related Mortgagor after the occurrence of an event of
default and not paid to the mortgagee or applied to the Mortgaged Property in
the ordinary course of business, misapplication or conversion by the Mortgagor
of insurance proceeds or condemnation awards or breach of the environmental
covenants in the related Loan documents.

(39) ARD Loan. In the case of each Mortgage Loan which provide that the rate at
which interest accrues thereon increases after the anticipated repayment date,
the mortgage rate (exclusive of any default interest, late charges or prepayment
premiums) of such Mortgage Loan is either (a) a fixed rate or (b) a floating
rate based on a fixed spread above LIBOR.

(40) Tax Parcels. Each Mortgaged Property constituting real property constitutes
one or more complete separate tax lots (or the related Mortgagor has covenanted
to obtain separate tax lots and a Person has indemnified the mortgagee for any
loss suffered in connection therewith or an escrow of funds in an amount
sufficient to pay taxes resulting from a breach thereof has been established) or
is subject to an endorsement under the related title insurance policy.

(41) Financial Statements. Each Mortgage Loan requires the Mortgagor upon
request to provide the owner or holder of the Mortgage operating statements (or
a balance sheet and statement of income and expenses), rent rolls (if there is
more than one tenant) and related information on an annual (or more frequent)
basis.

(42) Public Utilities. In the case of each Mortgage Loan, except for the
Mortgage Loans secured by undeveloped land, the related Mortgagor represents in
the Mortgage Loan documents that the Mortgaged Property is served by public
utilities, water and sewer (or septic facilities) and otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized.

(43) Absence of Defenses. In the case of each Mortgage Loan as of the date of
its origination, there was no valid offset, defense, counterclaim, abatement or
right to rescission with respect to any of the related Mortgage Notes,
Mortgage(s) or other agreements executed in connection therewith, and, to the
Seller’s knowledge, as of the Closing Date, there is no valid offset, defense,
counterclaim or right to rescission with respect to such Mortgage Note,
Mortgage(s) or other agreements, except in each case, with respect to the
enforceability of any provisions requiring the payment of default interest, late
fees, additional interest, prepayment premiums or yield maintenance charges, and
the Seller has no knowledge of such rights, defenses or counterclaims having
been asserted.

(44) Absence of Fraud. In the origination (or acquisition, if the Mortgage Loan
was not originated by the Seller or any of its Affiliates) and servicing of the
Mortgage Loan, neither Seller nor, to Seller’s knowledge, any prior holder of
the Mortgage Loan, if applicable, participated in any fraud or intentional
material misrepresentation with respect to the Mortgage Loan.



--------------------------------------------------------------------------------

(45) Single Purpose Entities. In the case of any Mortgage Loan in excess of
$5,000,000, the related Mortgagor has covenanted in its respective
organizational documents and/or the underlying Mortgage Loan documents to own no
significant asset other than the related Mortgaged Properties, as applicable,
and assets incidental to its respective ownership and operation of such
Mortgaged Properties, and to hold itself out as being a legal entity, separate
and apart from any other Person.

(46) Absence of Required Capital Contribution. Neither the Seller nor any
Affiliate thereof has any obligation to make any capital contributions to the
Mortgagor under the Mortgage Loan.

(47) Third Party Origination. To Seller’s knowledge, no Mortgagor or guarantor
originated the Mortgage Loan.

(48) Collateral File. The Seller has delivered to the Issuer or its designee an
accurate and complete Collateral File.

(49) Compliance with Law. As of the date of its origination, such Mortgage Loan
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination of such Mortgage Loan.

(50) Inspections. In the case of each Mortgage Loan, each related underlying
Mortgaged Property was inspected by or on behalf of the related originator or an
affiliate during the 12 month period prior to the related origination date.

(51) Appraisal Standards. In the case of each Mortgage Loan, (a) an appraisal of
the related underlying Mortgaged Property was conducted in connection with the
origination of such Mortgage Loan, and (b) such appraisal satisfied either
(i) the requirements of the “Uniform Standards of Professional Appraisal
Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (ii) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such mortgage loan was originated.

(52) Environmental Collateral Protection Policy. If any underlying Mortgaged
Property constituting real property is covered by a secured creditor policy,
environmental collateral protection policy, collateral impairment and risk
liability policy or other similar policy, in each case with respect to
environmental conditions affecting such real property, then the Seller has
either:

(a) disclosed, or is aware that there has been disclosed, in the application for
such policy or otherwise to the insurer under such policy the “pollution
conditions” (as defined in such policy) identified in any environmental reports
related to such underlying mortgaged property which are in the Seller’s
possession or are otherwise known to the Seller; or



--------------------------------------------------------------------------------

(b) delivered or caused to be delivered to the insurer or its agent under such
policy copies of all environmental reports in the Seller’s possession related to
such underlying mortgaged property;

in each case, with respect to (a) or (b), to the extent required by such policy
or to the extent the failure to make any such disclosure or deliver any such
report would materially and adversely affect the borrower’s ability to recover
under such policy;

(1) all premiums for such insurance have been paid;

(2) such insurance is in full force and effect;

(3) such insurance has a term of at least 5 years beyond the maturity date of
such Mortgage Loan; and

(4) rights under such policy inure to the benefit of the lender.



--------------------------------------------------------------------------------

With respect to each Subordinate Loan Interest, the Seller hereby represents and
warrants, as of the date herein specified or, if no such date is specified, as
of the Closing Date, except as set forth on Schedule III, that:

(1) Purchase Schedule. The information set forth in Schedule I is complete, true
and correct in all material respects as of the Closing Date.

(2) Ownership of Loans. Immediately prior to the transfer to the Purchaser of
such Subordinate Loan Interest, the Seller had good title to, and was the sole
owner of, such Subordinate Loan Interest. The Seller has full right, power and
authority to transfer and assign each Subordinate Loan Interest to or at the
direction of the Purchaser and has validly and effectively conveyed (or caused
to be conveyed) to the Purchaser or its designee all of the Seller’s legal and
beneficial interest in and to such Subordinate Loan Interest free and clear of
any and all pledges, liens, charges, security interests and/or other
encumbrances. The sale of such Subordinate Loan Interest to the Purchaser or its
designee does not require the Seller to obtain any governmental or regulatory
approval or consent that has not been obtained.

(3) Payment Record. No scheduled payment of principal and interest under any
Subordinate Loan Interest was 30 days or more past due as of the Closing Date,
and no Subordinate Loan Interest was 30 days or more delinquent in the
twelve-month period immediately preceding the Closing Date.

(4) Representations and Warranties with respect to Related Mortgage Loan. With
respect to each Subordinate Loan Interest, (i) if the related Senior Interest is
not an asset of a securitization rated by S&P, the representations and
warranties set forth above with respect to Mortgage Loan Interests, other than
those contained in paragraphs (1), (2) and (3), are true and correct with
respect to the related Mortgage Loan as to which such Subordinate Loan Interest
evidences a portion thereof and the related Mortgaged Property or (ii) if the
related Senior Interest is an asset of a securitization rated by S&P, the Seller
has no actual knowledge of the existence of any event or occurrence from and
after the date of acquisition of the such Subordinate Mortgage Loan Interest by
the Seller to the Closing Date that would cause any of the representations and
warranties relating to such Subordinate Loan Interest or the underlying Mortgage
Loan or related Mortgaged Property set forth in the mortgage loan purchase and
sale agreement executed in connection with such securitization, to be incorrect
in any material respect as of the date hereof.

(5) Transfer of Subordinate Note. In respect of any Subordinate Mortgage Loan
Interest evidenced by a subordinate note, Seller has delivered to Issuer or its
designee the original promissory note, certificate or other similar indicia of
ownership of such subordinate note, however denominated, together with an
original assignment thereof, executed by Seller in blank.

(6) Consent, Cure, Purchase, Control Rights. In respect of any Subordinate
Mortgage Loan Interest evidenced by a subordinate note, the related



--------------------------------------------------------------------------------

intercreditor agreement grants to the Seller (and its successors and assigns,
including, without limitation, the Issuer) basic cure, purchase, consent and
control rights that are generally accepted as market standard in the CMBS
industry for such underlying instruments and no provision of the related
intercreditor agreement, the related junior note documents or any other
document, agreement or instrument executed in connection with the junior note
restricts the ability of the Seller (or any of its successors and assigns,
including, without limitation, the Issuer) to exercise such rights and no
control appraisal event has occurred thereunder. The Issuer is not an affiliate
of the borrower under the related mortgage loan pursuant to the related
intercreditor agreement.

(7) Absence of Amendments and Waivers. Except as set forth in the related
Collateral File, (a) no provision of the related intercreditor agreement, the
related subordinate note documents or any other document, agreement or
instrument executed in connection with the subordinate note has been waived,
modified, altered, satisfied, canceled, subordinated or rescinded, and no
related collateral for the subordinate note has been released from the lien of
the related documents in any manner that materially interferes with the security
intended to be provided by such documents, and (b) neither the related
subordinate note issuer nor any other party to the subordinate note documents
has been released from any material obligation thereunder.



--------------------------------------------------------------------------------

With respect to each Mezzanine Loan Interest, the Seller hereby further
represents and warrants as of the date herein specified or, if no such date is
specified, as of the Closing Date, as follows, in each case except as set forth
on Schedule III:

(1) Purchase Schedule. The information pertaining to each Mezzanine Loan
Interest set forth in Schedule I was true and correct in all material respects
as of the Closing Date.

(2) Compliance with Law. To the actual knowledge of the Seller, on the date of
its origination, the Mezzanine Loan Interest complied in all material respects
with, or was exempt from, all requirements of federal, state or local law
relating to the origination, funding and servicing of the Mezzanine Loan
Interest and the Mezzanine Loan Interest complied with, or is exempt from,
applicable state or federal laws, regulations or other requirements pertaining
to usury.

(3) No Amendments or Waivers. Except as set forth in the related Collateral
File, (a) no provision of the related intercreditor agreement, the related
Mezzanine Loan Interest documents or any other document, agreement or instrument
executed in connection with the Mezzanine Loan Interest has been waived,
modified, altered, satisfied, canceled, subordinated or rescinded, and no
related collateral for the Mezzanine Loan Interest has been released from the
lien of the related documents in any manner that materially interferes with the
security intended to be provided by such documents, and (b) neither related
mezzanine borrower nor any other party to the Mezzanine Loan Interest documents
has been released from any material obligation thereunder.

(4) Enforceability. The notes executed by the related mezzanine borrower in
connection with the related Mezzanine Loan Interest and the pledge of the
ownership interests securing the related Mezzanine Loan Interest are the legal,
valid and binding obligations of the related mezzanine borrower and the Seller,
as applicable (subject to any non-recourse provisions therein and any state
anti-deficiency, one action, or market value limit deficiency legislation),
enforceable in accordance with its terms, except (i) that certain provisions
contained in such Mezzanine Loan Interest documents are or may be unenforceable
in whole or in part under applicable state or federal laws, but neither the
application of any such laws to any such provision nor the inclusion of any such
provisions renders any of the Mezzanine Loan Interest documents invalid as a
whole and such Mezzanine Loan Interest documents taken as a whole are
enforceable to the extent necessary and customary for the practical realization
of the rights and benefits customarily afforded institutional mortgage lenders
and (ii) as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

(5) Title to Asset; No Consents Required. Immediately prior to the sale,
transfer and assignment to the purchaser, the Seller had good title to, and was
the



--------------------------------------------------------------------------------

sole owner of, the Mezzanine Loan Interest, the Seller is transferring the
Mezzanine Loan Interest free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering the Mezzanine Loan Interest, and
the transfer of the Mezzanine Loan Interest complies with all requirements and
no consents, approvals or authorizations are necessary under any related
Mezzanine Loan Interest documents and/or intercreditor agreements to transfer
the Mezzanine Loan Interest to the purchaser.

(6) No Offset. As of the date of its origination, there was no right of offset,
diminution or rescission or valid defense or counterclaim with respect to the
mezzanine note or the Mezzanine Loan Interest documents as of the date such
Mezzanine Loan Interest is acquired by the Issuer, there is no right of offset,
diminution or rescission or valid defense or counterclaim with respect to such
mezzanine note or Mezzanine Loan Interest documents.

(7) Valid Assignment. The assignment of the Mezzanine Loan Interest and the
agreements executed in connection therewith in favor of the purchaser has been
duly authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding assignment of such Mezzanine Loan Interest to the purchaser,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium or other laws relating to
or affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). The Mezzanine Loan Interest and the agreements
executed in connection therewith are freely assignable to any person or entity.

(8) Valid Pledge of Collateral. The pledge of the collateral for the Mezzanine
Loan Interest creates a legal, valid and enforceable first priority perfected
security interest in such collateral, except as the enforceability thereof may
be limited by bankruptcy or other laws affecting creditor’s rights generally or
by the application of the rules of equity.

(9) Escrows and Deposits. To the actual knowledge of the Seller, all escrow
deposits and payments required pursuant to the Mezzanine Loan Interest documents
are in the possession, or under the control, of the related servicer of the
assets, and to the knowledge of the Seller there are no deficiencies in
connection therewith.

(10) Power and Authority to Sell. The Seller has full right, power and the
authority to sell, assign and transfer the Mezzanine Loan Interest.

(11) Documents in Full Force and Effect. To the actual knowledge of the Seller,
the Mezzanine Loan Interest documents are in full force and effect.

(12) Proceeds Fully Disbursed. The proceeds of the Mezzanine Loan Interest have
been fully disbursed and there is no requirement for future advances thereunder.

(13) Source of Payments. The Seller has not (nor to Seller’s knowledge, has any
prior holder of the Mezzanine Loan Interest) advanced funds or



--------------------------------------------------------------------------------

induced, solicited or knowingly received funds from a party other than the
mezzanine borrower for the payment of any amounts due in connection with the
Mezzanine Loan Interest.

(14) No Contingent Interest. The Mezzanine Loan Interest does not have a shared
appreciation feature or other contingent interest features.

(15) Negative Amortization. The Mezzanine Loan Interest does not have a negative
amortization or deferred interest feature.

(16) Outstanding Principal Amount. The total balance of each Mezzanine Loan
Interest is set forth on Schedule I hereto, and no party other than any Seller
holds an interest in the related Mezzanine Loan Interest except as shown on
Schedule I. The total balance of the senior loans related to such Mezzanine Loan
Interest as of the Closing Date is also set forth on Schedule I hereto.

(17) No Defaults. There is no monetary event of default and, to the knowledge of
the Seller, no material non-monetary event of default existing under the
Mezzanine Loan Interest or any Mezzanine Loan Interest document and the Seller
has no knowledge of any substantial and material event or circumstance with
respect to which the expiration of an applicable default grace period is
imminent that would result in a monetary or non-monetary event of default under
the Mezzanine Loan Interest or the Mezzanine Loan Interest documents; no waiver
of any of the foregoing exists; and no person other than the holder of the
Mezzanine Loan Interest may declare any of the foregoing.

(18) No Delinquencies. The Mezzanine Loan Interest is not, as of the Closing
Date, nor has it been since origination delinquent for 30 or more days.

(19) Security for Mezzanine Loan Interest. To the actual knowledge of the
Seller, the Mezzanine Loan Interest is secured solely by the collateral
described in the Mezzanine Loan Interest documents (including, without
limitation, the related pledge agreements for such Mezzanine Loan Interest).

(20) No Bankruptcy. To the knowledge of the Seller, as of the Closing Date, no
mezzanine borrower was a debtor in any outstanding proceeding pursuant to the
federal bankruptcy code.

(21) Pledged Equity. The Mezzanine Loan Interest is secured by a pledge of 100%
of the direct or indirect membership interests in borrower for the related
senior loan. The underlying property owner has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged and the sole purpose of the
underlying property owner under its organizational documents is to own, finance,
sell or otherwise manage the related underlying mortgaged property and to engage
in any all activities related or incidental thereto.



--------------------------------------------------------------------------------

(22) UCC 9 Policies. To the actual knowledge of the Seller, with respect to the
“UCC 9” policy relating to the Mezzanine Loan Interest: (i) such policy is
assignable by the Seller to the purchaser, (ii) such policy is in full force and
effect, (iii) all premiums thereon have been paid, (iv) no claims have been made
thereunder, and (v) no claims have been paid thereunder.

(23) Cross-Defaults. An event of default under the related senior loan will
constitute an event of default with respect to the related Mezzanine Loan
Interest.

(24) Conditions to Transfer Mezzanine Loan Interest. Pursuant to the terms of
the Mezzanine Loan Interest documents, the Seller satisfied any transfer
conditions or requirements (or such conditions or requirements were validly
waived by any requisite parties) in the Mezzanine Loan Interest documents with
respect to the transfer of the Mezzanine Loan Interest to the purchaser.

(25) Insurance Proceeds. To the actual knowledge of the Seller, all insurance
policies procured by the senior loan borrower with respect to the related
Mortgaged Property name the mezzanine lender, the related mezzanine borrower and
their respective successors and assigns as the insured or additional insured, as
their respective interests may appear.

(26) Notice of Defaults. Pursuant to the terms of the Mezzanine Loan Interest
documents and intercreditor agreements, the related senior lender is required to
provide written notice of defaults under the senior loan to the holder of the
related Mezzanine Loan Interest at the same time such notices are delivered by
the related senior lender to the related senior borrower.

(27) Cure Rights. Pursuant to the terms of the related intercreditor agreements,
the holder of the related senior loan is not permitted to exercise any rights it
may have under the related senior loan documents or applicable law with respect
to a foreclosure or other realization upon the collateral for the related senior
loan without providing prior notice and opportunity to cure to the related
holder of the Mezzanine Loan Interest (subject to the rights of any subordinate
mezzanine lenders).

(28) Purchase Option. Pursuant to the terms of the related intercreditor
agreement, the holder of the related Mezzanine Loan Interest has the right to
purchase the related senior loan upon certain senior loan events of default
and/or acceleration.

(29) Property Insurance. To the actual knowledge of the Seller, the Mortgaged
Property securing the related senior loan is required, pursuant to the related
senior loan documents, to be insured by a fire and extended perils insurance
policy providing coverage against loss or damage included within the
classification of “all risk of physical loss” or the equivalent thereof and, to
the extent required as of the date of origination of the related Mezzanine Loan
Interest consistent with prudent commercial mortgage lending practices against
other risks insured against by persons operating like properties in the locality
of the such property; in an amount not less than the lesser of the principal
balance of the related Mezzanine Loan Interest and the replacement cost of such



--------------------------------------------------------------------------------

property, and not less than the amount necessary to avoid the operation of any
co-insurance provisions with respect to such property; in addition, the
improvements of such property are either (A) not located in a flood hazard area
(as defined by the Federal Insurance Administration) or earthquake zone, or
(B) is covered by flood hazard or earthquake hazard insurance, as applicable.
Each such fire and extended perils, flood hazard and earthquake hazard insurance
policy is required to contain a standard mortgagee clause which names the Seller
and its successors and assigns as an additional insured and which requires prior
notice to the holder of the related Mezzanine Loan Interest of termination or
cancellation, and no such notice has been received, including any notice of
nonpayment of premiums, that has not been cured, and the related Mezzanine Loan
Interest documents provide that casualty insurance proceeds will be applied
either to the restoration or repair of such property or to the reduction of the
principal amount of the Mezzanine Loan Interest.

(30) Licenses and Permits. To the actual knowledge of the Seller, based on due
diligence customarily performed by Seller and reasonable prudent commercial
mortgage and mezzanine lenders in the origination of comparable loans, all
material licenses, permits and authorizations then required for use of the
Mortgaged Property securing the related senior loan had been obtained and were
valid and in full force and effect as of the origination date of the related
Mezzanine Loan Interest, except for such licenses, permits and authorizations
the failure of which to obtain would not materially adversely affect the value
of such Mezzanine Loan Interest.

(31) No Litigation. To the actual knowledge of the Seller, there is no pending
action, suit or proceeding, arbitration or governmental investigation against
the mezzanine borrower or the collateral for the Mezzanine Loan Interest, an
adverse outcome of which would materially and adversely affect the mezzanine
borrower’s performance under the Mezzanine Loan Interest documents or the
collateral for the Mezzanine Loan Interest.

(32) Mezzanine Loan File. The Seller has delivered to the Issuer or its designee
accurate and complete copies of the related Collateral File. No material adverse
modifications were made to the Mezzanine Loan except as included in the
Collateral File.

(33) Record Ownership of Mezzanine Loan Interest. Upon the transfer to the
Issuer, the Issuer will be the owner of the Mezzanine Loan Interest and the
related intercreditor agreements sufficient to ensure the Issuer has all rights
to receive principal and interest payments with respect to the Mezzanine Loan
Interest accrued after the Closing Date.

(34) Cash Management. If a cash management agreement is in place with respect to
the mortgage loan relating to a Mezzanine Loan Interest, except following the
occurrence and during the occurrence of a mortgage loan event of default, any
funds remaining in the related lockbox account for the mortgage loan after
payment of all amounts due under the mortgage loan documents are required to be
distributed to the holder of the mezzanine loan and distributed by the holder or
the servicer of the mortgage loan, to the holder of the mezzanine loan in
accordance with the mezzanine loan documents.



--------------------------------------------------------------------------------

(35) Environmental Conditions. One or more environmental site assessments or
updates thereof (meeting American Society for Testing and Materials (ASTM)
standards) were performed by an environmental consulting firm independent of the
Seller and the Seller’s affiliates with respect to each related Mortgaged
Property during the 18 months preceding the origination of the related Mortgage
Loan, and the Seller, having made no independent inquiry other than to review
the report(s) prepared in connection with the assessment(s) referenced herein,
has no actual knowledge and has received no notice of any material adverse
environmental condition or circumstance affecting such Mortgaged Property that
was not disclosed in such report(s).

If any such environmental report identified any Recognized Environmental
Condition (“REC”), as that term is defined in the Standard Practice from
Environmental Site Assessments: Phase I Environmental Site Assessment Process
Designation: E 1527-00, as recommended by the American Society for Testing and
Materials (ASTM), with respect to the related Mortgaged Property and the same
have not been subsequently addressed in all material respects, then, to the
Seller’s knowledge, any such remaining REC has been addressed by (i) an escrow
of 100% or more of the amount identified as necessary by the environmental
consulting firm to address such REC, (ii) a responsible party having financial
resources reasonably estimated to be adequate to address the REC is required to
take such actions or is liable for the failure to take such actions, if any,
with respect to such circumstances or conditions as have been required by the
applicable governmental regulatory authority or any environmental law
regulation, (iii) an environmental insurance policy, (iv) an operations and
maintenance plan or (v) a qualified environmental consultant having recommended
no further investigation or remediation after further investigation.

(36) Taxes and Assessments. All real estate taxes and governmental assessments,
or installments thereof, which would be a lien on any Mortgaged Property and
that prior to the Closing Date have become delinquent in respect of such
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established by the holder of the Mezzanine Loan
Interest or the holder of the Mortgage Note. For purposes of this representation
and warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the date on
which interest and/or penalties would first be payable thereon and (b) the date
on which enforcement action is entitled to be taken by the related taking
authority.

(37) Local Law Compliance. Based on due diligence considered reasonable by
prudent mezzanine lenders in the lending area where the Mortgaged Property is
located and to the Seller’s knowledge, as of the date of origination, the
improvements located on or forming part of each Mortgaged Property comply with
applicable zoning laws and ordinances, or constitute a legal non-conforming use
or structure or, if any such improvement does not so comply, such non-compliance
does not materially and adversely affect the value of the related Mortgaged
Property, such value as determined by the appraisal performed at origination or
in connection with securitization of the Senior Interest.



--------------------------------------------------------------------------------

(38) Licenses and Permits. To the Seller’s knowledge, based on due diligence
that it customarily performs in the origination of comparable mezzanine loans,
as of the date of origination of the related senior loan, the related Mortgagor
was in possession of all material licenses, permits and franchises required by
applicable law for the ownership and operation of the related Mortgaged Property
as it was then operated.

(39) Encroachment. To the Seller’s knowledge (based solely on copies of surveys,
title insurance and/or zoning reports obtained in connection with the
origination of each Mortgage Loan), as of the date of such origination, no
improvement that was included for the purpose of determining the appraised value
of the related Mortgaged Property at the time of origination of the related
Mortgage Loan lay outside the boundaries and building restriction lines of such
property to any material extent (unless affirmatively covered by the title
policy referred to in paragraph (36) above), and no improvements on adjoining
properties encroached upon such Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).

(40) No Material Default. There exists no material default, event of default,
breach, violation or event of acceleration (and, to the Seller’s actual
knowledge, no event which, with the passage of time or the giving of notice, or
both, would constitute any of the foregoing) under the documents evidencing or
securing the related Mortgage Loan, in any such case to the extent the same
materially and adversely affects the value of the related Mortgage Loan and the
related Mortgaged Property; provided, however, that this representation and
warranty does not address or otherwise cover any default, breach, violation or
event of acceleration that specifically pertains to any matter otherwise covered
by any other representation and warranty made by the Seller in this Schedule II.

(41) Absence of Fraud. In the origination (or acquisition, if the Mezzanine Loan
Interest was not originated by the Seller or any of its Affiliates) and
servicing of the Mezzanine Loan Interest, neither Seller nor, to Seller’s
knowledge, any prior holder of the Mezzanine Loan Interest participated in any
fraud or intentional material misrepresentation with respect to the Mezzanine
Loan Interest. To Seller’s knowledge, no underlying obligor or guarantor
originated the Mezzanine Loan Interest.

(42) Environmental Collateral Protection Policy. If any underlying Mortgaged
Property constituting real property is covered by a secured creditor policy,
environmental collateral protection policy, collateral impairment and risk
liability policy or other similar policy, in each case with respect to
environmental conditions affecting such real property, then the Seller has
either:

(a) disclosed, or is aware that there has been disclosed, in the application for
such policy or otherwise to the insurer under such policy the “pollution
conditions” (as defined in such policy) identified in any environmental reports
related to such underlying mortgaged property which are in the Seller’s
possession or are otherwise known to the Seller; or



--------------------------------------------------------------------------------

(b) delivered or caused to be delivered to the insurer or its agent under such
policy copies of all environmental reports in the Seller’s possession related to
such underlying mortgaged property;

in each case, with respect to (a) or (b), to the extent required by such policy
or to the extent the failure to make any such disclosure or deliver any such
report would materially and adversely affect the borrower’s ability to recover
under such policy;

(1) all premiums for such insurance have been paid;

(2) such insurance is in full force and effect;

(3) such insurance has a term of at least 5 years beyond the maturity date of
the underlying Mortgage Loan; and

(4) rights under such policy inure to the benefit of the lender.



--------------------------------------------------------------------------------

With respect to each CMBS Security and CRE CDO Security, the Seller hereby
represents and warrants, as of the date herein specified or, if no such date is
specified, as of the Closing Date, except as set forth on Schedule III, that:

(1) Accuracy of Information. All information in the related Collateral File (or
as otherwise provided to Issuer) in respect of such Security is accurate and
complete in all material respects as of the Closing Date.

(2) Title to Asset. Immediately prior to the sale, transfer and assignment to
Issuer, (i) Seller had good and marketable title to, and was the sole owner and
holder of, such CMBS Security or CRE CDO Security, (ii) Seller had full right,
power and authority to transfer, and is transferring, such CMBS Security or CRE
CDO Security free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such CMBS Security or CRE CDO Security, and (iii) no consent,
approval or authorization of any Person is required for any such transfer or
assignment by the holder of such CMBS Security or CRE CDO Security. In the case
of any CMBS Security or CRE CDO Security that is a certificated security, Seller
has delivered to Issuer or its designee such certificated security, along with
any and all certificates, assignments, and bond powers executed in blank,
necessary to transfer such certificated security under the issuing documents of
such CMBS Security or CRE CDO Security.

(3) Form of Security. With respect to any CMBS Security or CRE CDO Security that
is a certificated security, such Security is a certificated security in
registered form, or is in uncertificated form and held through the facilities of
(a) The Depository Trust Company in New York, New York, or (b) such other
clearing organization or book-entry system as is designated in writing by the
Issuer.

(4) Absence of Adverse Events. To Seller’s best knowledge, except as included in
the Collateral File, (i) no interest shortfalls have occurred and no realized
losses have been applied to such CMBS Security or CRE CDO Security or otherwise
incurred with respect to any mortgage loan related to such CMBS Security or CRE
CDO Security, and (ii) the Seller is not aware of any circumstances that could
have a material adverse effect on such CMBS Security or CRE CDO Security.

(5) Valid Assignment. Upon consummation of the purchase contemplated to occur in
respect of such Security on the Closing Date, Seller will have validly and
effectively conveyed to Issuer all legal and beneficial interest in and to such
CMBS Security or CRE CDO Security free and clear of any and all liens, pledges,
encumbrances, charges, security interests or any other ownership interests of
any nature.



--------------------------------------------------------------------------------

With respect to each Credit Tenant Lease Loan, the Seller hereby represents and
warrants, as of the date herein specified or, if no such date is specified, as
of the Closing Date, except as set forth on Schedule III, that:

(1) Credit Lease. The Mortgaged Property relating to the Credit Tenant Lease
Loan is subject to a credit lease (as described in the definition of a Credit
Tenant Lease Loan) (the “Credit Lease”), and the Credit Lease is in full force
and effect, and is a legal, valid, binding and enforceable agreement of the
related tenant (the “Tenant”), except as may be limited by bankruptcy,
insolvency or other laws affecting the rights of creditors generally, and
general principles of equity. To Seller’s knowledge, no default by mortgagor or
Tenant has occurred under the Credit Lease and there is no existing condition
which, but for the passage of time or the giving of notice, or both, would
result in a default under the terms of the Credit Lease.

(2) Priority. The Credit Lease relating to the Credit Tenant Lease Loan is
subordinate in right to the Mortgage subject to the terms and conditions of a
subordination, non-disturbance and attornment agreement between Seller and
Tenant; any subleases entered into by Tenant are and will be subject and
subordinate to the Credit Lease and will not relieve Tenant of its obligations
under the Credit Lease; in the event that mortgagee acquires title to a
Mortgaged Property by foreclosure or otherwise, mortgagor’s interest under the
Credit Lease is freely assignable by mortgagee and its successors and assigns to
any person without the consent of Tenant, and, in the event mortgagor’s interest
is so assigned, Tenant will be obligated to recognize the assignee as lessor
under the Credit Lease.

(3) Credit Lease Term. The Credit Lease relating to the Credit Tenant Lease Loan
has an original term ending on or after the date mortgagor is required to
deposit its final payment on the Credit Tenant Lease Loan with mortgagee.

(4) Basic Rent Sufficient. Each remaining payment of fixed rent due under the
Credit Lease relating to the Credit Tenant Lease Loan is sufficient to pay each
monthly principal and interest payment due under the Credit Tenant Lease Loan in
full on or prior to the date same is due without giving effect to any applicable
grace periods currently and over the term of the Credit Tenant Lease Loan. The
fixed rent under the Credit Lease is payable without notice or demand, and
without setoff, recoupment, abatement or reduction.

(5) No Sale of Mortgaged Property. To Seller’s knowledge, there is no assignment
of the Credit Lease by Tenant contemplated or pending, and no person has any
outstanding exercisable rights of record with respect to the purchase or sale of
all or any portion of the Mortgaged Property, including, without limitation, any
right of first offer or refusal or purchase option (other than Tenant, as may be
permitted by the terms of the Credit Lease).

(6) Estoppel Letter. As of the origination date of the Credit Tenant Lease Loan,
Tenant has delivered an estoppel letter with respect to the Credit Lease.



--------------------------------------------------------------------------------

(7) Tenant Notice Obligation. Tenant has agreed to notify mortgagee of any
default under the Credit Lease and to provide the mortgagee with additional time
and opportunity to cure.

(8) Occupancy. The Mortgaged Property is not subject to any other lease other
than the Credit Lease.

(9) No Release of Tenant Obligation. Tenant under the Credit Lease has not been
released, in whole or in part, from its obligations under the Credit Lease.

(10) Right to Assign. Under the terms of the Credit Lease, Tenant is not
permitted to assign or sublet its interest or obligations under the Credit Lease
unless such Tenant remains fully liable thereunder.

(11) Lockboxes. Tenant under the Credit Lease is required to make all rental
payments directly to Seller, its successors and assigns under the Credit Tenant
Lease Loan.

(12) Net Lease and Termination of Payments. The Credit Lease is a “net” lease
with no termination or rent abatement rights by Tenant. The obligations of
Tenant under the Credit Lease, including, but not limited to, the obligation of
Tenant to pay fixed and additional rent, are not affected by reason of any
damage to or destruction of any portion of the Mortgaged Property, any taking of
the Mortgaged Property or any part thereof by condemnation or otherwise.

(13) No Lessor Obligations. Mortgagor does not have any monetary obligations
under the Credit Lease, and every monetary obligation associated with managing,
owning, developing and operating the Mortgaged Property (including, but not
limited to, utilities, taxes, insurance, easement agreements, maintenance and
repairs), is an obligation of Tenant. Mortgagor does not have any continuing
nonmonetary obligations under the Credit Lease, the performance of which would
involve a material expenditure of funds or the breach of which could result in
the abatement of rent, a set-off or a termination of the Credit Lease.

(14) Lease Remedies. The Credit Lease contains customary and enforceable
provisions which render the rights and remedies of mortgagor thereunder adequate
for the enforcement and satisfaction of mortgagor’s rights thereunder.

(15) Maintenance and Repair Obligations. Any anticipated maintenance, repair, or
replacement obligations imposed by any easement or reciprocal easement agreement
either is a direct obligation of Tenant without obligation of or liability to
mortgagor, as landlord under the Credit Lease, or of the adjacent property owner
or adjacent property tenant and, in such cases, Tenant has agreed to look solely
to such adjacent property owner or adjacent property tenant for compliance.

(16) Modification of the Credit Lease. The Credit Tenant Lease Loan provides
that the Credit Lease cannot be modified or terminated or surrendered (except
for a termination by Tenant specifically provided for in the Lease) without the
consent of



--------------------------------------------------------------------------------

the mortgagee thereunder. Either (i) Tenant has agreed that no modification,
termination or surrender of the Credit Lease (except for a termination by Tenant
specifically provided for in the Lease) will be effective without the prior
written consent of mortgagee or its successor and assigns, or (ii) the Credit
Tenant Lease Loan provides for the personal guaranty (the “Guaranty”) of a
principal or principals of mortgagor (the “Guarantor”) of damages in connection
with any modification, termination or surrender of the Credit Lease (except for
a termination by Tenant specifically provided for in the Credit Lease) without
the prior written consent of mortgagee or its successors and assigns.

(17) Non-Monetary Obligations. Mortgagor does not have any non-monetary
obligations under the Credit Lease, the performance of which could involve a
material expenditure of funds or the breach of which could result in the
abatement of rent, a set-off or a termination of the Credit Lease.

(18) Lease Enhancement Policies. With respect to any Credit Tenant Lease Loan
that has the benefit of a lease enhancement policy:

(A) The lease enhancement policy in effect for the Credit Tenant Lease Loan
issued by Lexington Insurance Company;

(B) The claims on the lease enhancement policy will be payable to the loss payee
and its successors and assigns;

(C) The lease enhancement policy has been paid in full as of the effective date
of such policy;

(D) The lease enhancement policy cannot be terminated prior to the maturity date
of the Credit Tenant Lease Loan;

(E) The lease enhancement policy is in full force and effect as of the Closing
Date.

(F) The lease enhancement policy will not be amended at any time without the
consent of the mortgagee under the Credit Tenant Lease Loan; and

(G) The Credit Lease termination date does not occur prior to the maturity date
of the Note.

(19) Environmental Compliance. Under the Credit Lease, its Tenant is responsible
for any claims of any nature arising as a result of any hazardous materials
affecting the related Mortgaged Property caused by such Tenant and arising after
commencement of such Credit Lease.



--------------------------------------------------------------------------------

With respect to each Participation Interest, the Seller hereby represents and
warrants, as of the date herein specified or, if no such date is specified, as
of the Closing Date, except as set forth on Schedule III, that:

(1) Accuracy of Information. The information set forth in Schedule I is
complete, true and correct in all material respects as of the Closing Date.

(2) Compliance with Law. On the date of its origination (or acquisition if the
Participation Interest was not originated by the Seller or any of its
affiliates), the Participation Interest complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination, funding and servicing of the Participation Interest and the
Participation Interest complied with, or is exempt from, applicable state or
federal laws, regulations or other requirements pertaining to usury.

(3) Title to Asset; No Consents Required. Immediately prior to the sale,
transfer and assignment to the Issuer, the Seller had good title to, and was the
sole owner of, the Participation Interest, the Seller is transferring the
Participation Interest free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering the Participation Interest, and the
transfer of the Participation Interest complies with all requirements and no
consents, approvals or authorizations are necessary under any related
Participation Interest documents and/or intercreditor agreements to transfer the
Participation Interest to the issuer or any such consent which is required has
been obtained.

(4) Absence of Fraud. In the origination (or acquisition if the Participation
Interest was not originated by the Seller or any of its affiliates) and
servicing of the Participation Interest, the Seller did not participate in any
fraud or intentional material misrepresentation with respect to the
Participation Interest. No borrower, underlying obligor or guarantor originated
the Participation Interest.

(5) Delivery of Documents. If such Participation Interest is certificated,
Seller has delivered to issuer or its designee the original certificate, however
denominated, together with an original assignment thereof, executed by Seller in
blank.

(6) Absence of Defaults. There is no monetary or material non-monetary event of
default existing under the Participation Interest or any Participation Interest
document and the Seller has no knowledge of any substantial and material event
or circumstance with respect to which the expiration of an applicable default
grace period is imminent that would result in a monetary or non-monetary event
of default under the Participation Interest or the Participation Interest
documents; no waiver of any of the foregoing exists; and no person other than
the holder of the Participation Interest may declare any of the foregoing.

(7) Absence of Liabilities. Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Participation Interest is or may become obligated.

 

Sch. II-1



--------------------------------------------------------------------------------

(8) Absence of Bankruptcy Debtors. As of the Closing Date, no issuer of such
Participation Interest was a debtor in any outstanding proceeding pursuant to
the federal bankruptcy code.

(9) Collateral File. The Seller has delivered to the Issuer or its designee an
accurate and complete Collateral File.

(10) Absence of Amendments or Waivers. Except as set forth in the related
Collateral File, (a) no provision of the related intercreditor agreement nor the
related Participation Interest documents or any other document, agreement or
instrument executed in connection with the Participation Interest has been
waived, modified, altered, satisfied, canceled, subordinated or rescinded, and
no related collateral for the Participation Interest has been released from the
lien of the related documents in any manner that materially interferes with the
security intended to be provided by such documents, and (b) neither the related
Participation Interest issuer nor, to seller’s knowledge, any other party to the
Participation Interest documents has been released from any material obligation
thereunder.

 

Sch. III-2



--------------------------------------------------------------------------------

SCHEDULE III

EXCEPTIONS

 

   Mortgage Loans    Description of Exception 25.    617 West 7th   

Representation #9: The loan was not fully funded. A total future funding of
$8,362,500 is required.

 

Representation #38: Borrower is only party liable under the environmental
indemnity.

26.    Airport Business Park    Representation #9: The loan was not fully
funded. A total future funding of $2,500,000 is required. 27.    Albany Office
  

Representation #9: The loan was not fully funded. A total future funding of
$2,850,000 is required.

 

Representation #38: Borrower is only party liable under the environmental
indemnity.

28.    Bank of America (A-2 Note)   

Representation #17: The loan is secured by Borrower’s interest in an Estate of
Years. In November, 2009, a Ground Lease will automatically go into effect
commencing November, 2009. The Ground Lease will not be subordinate to the
mortgage.

 

Representation #34: Pro-forma policy takes exception of underground parking,
ingress and egress ramps, elevator vaults and perimeter landscaping and
improvements into the rights of way of “A” and “B” Streets and 4th and 5th
Avenue.

29.    Crossings    Representation #9: The loan was not fully funded. A total
future funding of $5,000,000 is required. 30.    Drake and 77th Street
(subordinate participations in mortgage loans)    Representation #9: The loan
was not fully funded. Under the Participation Agreement, a total future funding
of $10,135,801 is required. 31.    Greenbriar    Representation #9: The loan was
not fully funded. A total future funding of $1,460,000 is required. 32.    Lake
Fairfax    Representation #9: The loan was not fully funded. A total future
funding of up to $7,000,000 is required. 33.    Maplewood at Danbury   
Representation #5: Contains no opinion on validity of assignment of leases.

 

Sch. III-1



--------------------------------------------------------------------------------

34.    Mototown    None. 35.    NSA    Representation #9: The loan was not fully
funded. A total future funding of $1,750,000 is required. 36.    North Island
Financial    Representation #9. The loan was not fully funded. A total future
funding of $7,730,000 is required. 37.    Park Place    Representation #9: The
loan was not fully funded. A total future funding of $4,000,000 is required. 38.
   Polaris/Pulsar Place    Representation #9: The loan was not fully funded. A
total future funding of $2,500,000 is required. 39.    Primera Court    None.
40.    Stonebriar    Representation #9: The loan was not fully funded. A total
future funding of $2,184,000 is required. 41.    U.S. Bank   

Representation #17(e): No requirement that notice of termination under the
Ground Lease is ineffective unless a copy is delivered to mortgagee; however,
Ground Lease does provide that mortgagee be given notice of lessee’s default and
a subsequent notice and additional mortgagee cure period if lessee doesn’t cure
default.

 

Representation #17(k): No requirement that Ground Lessor enter into new lease in
event of termination; however, loan is recourse to James C. Reynolds, as
guarantor, for this provision which is missing from the Ground Lease.

 

Representation #34: Encroachment of building over communications easement and
minor encroachments over property boundary are excepted from the pro-forma
policy; no affirmative coverage is provided.

42.    West Alpha    Representation #9: The loan was not fully funded. A total
future funding of $4,000,000 is required.    Mezzanine Loans    Description of
Exception 43.    Albany Office (mezzanine)    Representation #26: Senior Lender
only required to give Mezzanine Lender notice of default prior to taking any
enforcement action; however, Mezzanine Borrower has covenanted to advise
Mezzanine Lender of any defaults under the Senior Loan.

 

Sch. III-2



--------------------------------------------------------------------------------

      Representation #38: Only Mortgage Borrower and Mezzanine Borrower are
parties to the environmental indemnities. 44.    Argent (pari passu
participation in first mezzanine loan)    None. 45.    City Center    None. 46.
   Hilton Garden Inn   

Representation #25: Mezzanine Borrower not named as additional insured.

 

Representation #26: Senior Lender only required to give Mezzanine Lender notice
of default prior to taking any enforcement action; however, Mezzanine Borrower
has covenanted to advise Mezzanine Lender of any defaults under the Senior Loan.

 

Representation #29: Mezzanine Lender has approval rights over application to
restoration but Senior Lender has the right to determine whether applied to
restoration or debt.

47.    Riverton   

Representation #25: Mezzanine Borrower not named as additional insured.

 

Representation #26: Senior Lender only required to give Mezzanine Lender notice
of default prior to taking any enforcement action; however, Mezzanine Borrower
has covenanted to advise Mezzanine Lender of any defaults under the Senior Loan.

 

Representation #42: Mezzanine Borrower only required to maintain environmental
insurance throughout the term of the Mezzanine Loan.

   B-Note    Description of Exception 48.    TOTAL Plaza (B-Note)    None.

 

Sch. III-3